Permis DJEBEL:OUST

CONVENTION

CAHIER DES CHARGES

ET ANNEXES

ENTRE

L'ETAT TUNISIEN

ET

L'ENTREPRISE TUNISIENNE

D'ACTIVITES PETROLIERES

ET

MAXUS TUNISIA INC

ss

CONVENTION PORTANT AUTORISATION DE RECHERCHE ET
D'EXPLOITATION DE SUBSTANCES MINERALES DU SECOND GROUPE

ENTRE LES SOUSSIGNES:

L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"),
représenté par Monsieur Sadok RABAH, Ministre de l'Econonie
Nationale.

D'UNE PART,

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénomrée
WETARM}, établissement public à caractère industriel et
corxercial, dont le siège est à Tunis au 27 bis Avenue Khéreddire
Pacha, 1002 Tunis Belvédère, représentée par son Président
Directeur Général, Monsieur Abdelwaheb KESRAOUI, dûment mandaté
pour signer cette Convention

MAXUS TUNISIA INC. (ci-après dénommée '"MAXUS") Société établie et
régie selon les lois de l'Etat du Delaware, Etats Unis d'Anérique,
ayant son siège social à 717 North Harwood Street, Dallas, Texas
75201, Etats Unis d'Amérique, élisant domicile, chez Maitre Adly
BELLAGHA, 126 rue de Yougoslavie 1000 Tunis, représentée par scan
Vice Président, Monsieur Harvey R. KLINGENSMITH, dûment mandaté
pour signer cette Convention par une résolution du Conseil
d'Administration en date du 14 Octobre 1951.
D'AUTRE PART,

ETAP et MAXUS sont désignées ci-après conjointenent ‘Le Titulaire"
et individuellement "Le Co-Titulaire".

IL EST PREALABLEMENT EXPOSE CE QUI SUIT

ETAP et MAXUS ont déposé conjointement en date du 14 Novembre 19591
une demande de Permis de recherche d'hydrocarbures sous le régime
du Décret-Loi n° 85-9 du 14 Septenbre 1985, tel que modifié par ia
Loi n° ri du 6 Mars 1987 et €@e la Loi n° 90-56 du 18 Juin 1990

AU

Houee
in

("Loi Pétrolière"). Le Permis dexandé dit "DJEBEL OUST" corporte
mille soixante cinq (1.065) périmètres élémentaires (de 4 Km!'
chacun) d'un seul tenant soit quatre mille deux cent

(4.260) kilomètres carrés.

soixante

ETAP et MAXUS ont fixé leurs pourcentages de participation dans le
Permis comme suit:

ETAP 50% (cinquante pour cent)

MAXUS TUNISIA INC. 50% (cinquante pour cent)

Les dits pourcentages de participation pourront être modifiés si
ETAP décide, conformément à l'Article 13 du Décret-Loi n° 85-9 du
14 Septembre 1985 tel que ratifié par la Loi n° 85-93 du 22
Novembre 1985 amendée par la Loi n'°-87-9 du 6 Mars 1987, ci-après
dénommé "Décret-Loi", de réduire son pourcentage de participation
pour une concession donnée.

Elies ont décidé de conduire en ccrmun les opérations de recherche
de substances minérales du second groupe dans le Permis ainsi que
les opérations d'exploitation des gisements qui en seraient issus.

Elles ont conclu un Contrat d'Association en vue de définir les

conditions et modalités de leur association ainsi que les droits

et obligations qui résulteront pour chacune d'elles de la présente
Convention et du Cahier des Charges.

CECI ETANT EXPOSE, IL À ETE ARRETE ET CONVENU CE QUI SUIT

ARTICLE PREMIER:

Le Permis de recherche et d'exploitation, tel que délimité à
l'Article 2 du Cahier des Charges annexé à la présente Convention
(Annexe A) sera attribué à ETAP et MAXUS conjointement et dans

l'indivision par un arrété du Mir

stre de i'Econonie Nationale qui
sera publié au Jourral Officiel €e la République Tunisienne.

big
11 est entendu que les intérêts indivis dans ledit Permis sont les
suivants: À

ETAP 50 % (cinquante pour cent)

MAXUS TUNISIA INC. 50 $ cinquante pour cent)

Conformément aux Articles 4 et 5 du Décret du i3 Décerbre 1948 et
de la Loi du 18 Juin 1990, ETAP et MAXUS seront toutes ceux
admises au bénéfice de ces dispositions spéciales prévues dans
ledit Décret dès la publication de l'arrêté institutif du Pernis
de recherche.

ARTICLE 2:

Les travaux d'exploration, d'appréciation, de développement et
d'exploitation des substances minérales du second groupe,
effectués par le Titulaire dans les zones couvertes par le Pernis
de recherche visé ci-dessus, sont assujettis aux dispositions de
la Loi Pétrolière, de la présente Convention et à l'ensemble des

textes qui lui sont annexés et qui en font partie intégrante:

Annexe À Cahier des Charges,
Annexe B Procédure concernant le contrôle des changes,

Annexe C Définition et carte du Pernis,
ARTICLE 3:

Conformérent aux dispositions de Décret-loi, chaque Cc-Titulaire
s'engage à payer à l'AUTCRITE CONCEDANTE:

1) Une redevarce proportionnelle (ci-après désignée "recevance") à
la valeur ou aux quantités des hydrocarbures liquides ou gazeux
provenant des opérations réalisées dans le cadre de la présente
Convention et vendus où enlevés par lui ou pour son compte, comme

suit:

a) Hydrocarbures liquides

Pour les hydrocarbures liquides, le taux de la redevance

proportionnelle sera conforme aux dispositions de l'Article 206 du

PART
j

sas. vHdEée et

Décret-Loi. Cette redevance est donc due à des taux variants selon

le rapport R comme suit:

Rapport R taux de la redevance
inférieur où égal à 0,5 2?
supérieur à 0,5 et inférieur ou égai à 0,8 54
supérieur à 0,8 et inférieur ou égal à 1,1 7%
supérieur à 1,1 et inférieur ou égal à 1,5 10%
supérieur à 1,5 et inférieur ou égal à 2 212%
supérieur à 2 et inférieur ou égal à 2,5 14%
supérieur à 2,5 15%

D) Hyérocarbures gazeux

Pour les hydrocarbures gazeux, le taux de la redevance
proportionnelle sera conforme aux dispositions de l'Article 30 du
Décret-Loi. Cette redevance est donc due à des taux variants selon

le rapport R comme suit:

Rapport R taux de la redevance
inférieur ou égal à 0,5 2%
supérieur à 0,5 et inférieur ou égal à 0,8 4%
supérieur à 0,8 et inférieur ou égal à 1,1 6%
supérieur à 1,1 et inférieur ou égal à 1,5 8%
supérieur à 1,5 et inférieur ou égal à 2 9%
supérieur à 2 et inférieur ou égal à 2,5 10%
supérieur à 2,5 et inférieur ou égal à 3 11%
supérieur à 3 et inférieur ou égal à 3,5 13%
supérieur à 3,5 15%

Le décorpte et vVerserent de cette redevance proportionnelle, soit
en nature, soit en espèces, seront effectrés suivant les modalités
precisées au Titre III ‘Articles 22 à 28} du Cahier des Charges.
Les versements ainsi effectués par chaque Co-Titulaire en
apvlication du présent paragraphe 1 seront considérés comne
dépenses déductibles pour ie calcul de ses bénéfices nets soumis à

l'impôt visé au paragraphe 3 ci-@essous.
2) Les droits, taxes et tarifs suivants:

a) Les paiements à l'Etat, aux coilectivités, offices,
SRIRRESST ENS publics ou privés et aux concessionnaires de

Vi
ñ \
i
|

ne RS DS AN SE Pa à IS EN

services publics, en rémunération de l'utilisation directe ou
indirecte par le Titulaire des voiries et réseaux divers ou des
services publics (tels que services des eaux, gaz, électricité,
P.T.T. etc..) conformément aux conditions d'utilisation défiries

dans le Cahier des Charges.

b) La Redevance de Prestations Douanières {RPD) âve à

l'importation et à l'exportation.

c) Les taxes sur les transports et sur la circulation des
véhicules.

d) L'enregistrement au droit fixe de tous les contrats et des
marchés de fournitures de travaux et de services relatifs aux
activités d'exploration, d'appréciation, de développement, de

production, de transport, de stockage et de comrercialisation.
e) Le droit de timbre;
f) La taxe unique sur les assurances;

g) La taxe sur la valeur locative de locaux à usage de bureau
et/ou d'habitation;

h) Les droits, taxes et impôts payés par les fournisseurs de
service, de matériaux et de matériels et qui sont normalement
compris dans le prix d'achat à l'exception toutefois de la taxe
sur la valeur ajoutée (TVA):

i) Le droit fixe et le droit d'enrecistrerent des permis et

concessions conformément aux dispositions du Décret du ler Janvier

1953 sur les Mines;

Les majorations des droits, taxes et tarifs quelconques énumérés
au présent paragraphe 2 ne seront applicables au Titulaire que si
elles sont connunément applicables à toutes les catégories

d'entreprises en Tunisie.

SF LR EE

Î
Ë
11 est précisé que la redevance mentionnée au paragraphe 1 et les
droits, taxes et tarifs visés au paragraphe 2 du présent Articie

se

ont dûs, même en l'ebsence de bénéfice.

3) L'impôt sur les bénéfices nets issus des hydrocarbures produits
sur le Permis "DJEBEL OUST" est fixé comre suit:

a) Pour les hydrocarbures liquides:

Le taux de l'impôt sur les bénéfices sera conforme aux
dispositions de l'Article 20 paragraphe c) du Décret-Loi. L'impôt
est donc dû à des taux variants selon le rapport R comme suit:

Rapport R taux de l'impôt

inférieur ou égal à 1,5 50%
supérieur à 1,5 et inférieur ou égal à 2 55%
supérieur à 2 et inférieur ou égal à 2,5 60%
supérieur à 2,5 et inférieur ou égal à 3 65%
supérieur à 3 et inférieur ou égal à 3,5 70%
supérieur à 3,5 75%

b).Pour les hydrocarbures gazeux:

Lorsqu'il s'agit d'ure concession portant principalerent sur
l'exploitation de gaz non associé au pétrole brut, l'impôt sur les
bénéfices sera conforme aux dispositions de l'Article 31 du
Décret-Loi. L'impôt est donc dû à des taux vVariants selon le

rapport R comme suit:

Rapport R taux de l'impôt
inférieur ou égal à 2,5 50%
supérieur à 2,5 et inférieur ou égal à 3 55%
supérieur à 3 et inférieur ou égal à 3,5 60%
supérieur à 3,5 65%

4) En contrepartie des versements prescrits au présent Article 3,
L'AUTORITE CONCEDANTE exonère chaque Co-Titulaire de tous impôts,
taxes, droits redevances et tarifs directs ou indirects, quelle

qu'en soit la nature, déjà institués ou qui seront institués par

8 0
cm

L'AUTORITE CONCEDANTE et/ou tous autres organismes ou
collectivités publiques, à l'exception de ceux énumérés ci-dessus.

Les paiements effectués par les Co-Titulaires au titre de l'impôt
sur les bénéfices nets tels que décrits au paragraphe 3 du présent
Article, remplacent tous impôts qui pourraient être dus en
application des dispositions du Code de ji'Impôt sur le Revenu des
Personnes Physiques et de l'Impôt sur les Sociétés.

Aucun impôt ou taxe ne sera dù par les actionnaires des Co-
Titulaires sur les dividendes qu'iis recevront à l'occasion des
activités des Co-Titulaires en vertu de la présente Convention
pour un quelconque exercice fiscal.

De rême aucun paiement au titre desdits impôts ou taxes sur les

dividendes ne sera dû par les Co-Titulaires.
ARTICLE 4:

1. Les bénéfices nets seront calculés concession par concession de
la même manière que pour l'Impôt sur le Revenu des Personnes
Physiques et l'Impôt sur les Sociétés, conformément aux règles
fixées par le Code de l'Impôt sur le Revenu des Personnes
Physiques et de l'Impôt sur Jles Sociétés à la date de signature ce
la présente Convention, sous réserve des dispositions de la dite
Convention, en particulier:

- Les éroits, impôts, taxes et tarifs visés au paragraphe 2 ce
l'Article 3 ci-dessus ainsi que la redevance décrite au paragraphe
1 de l'Article 3, ci-dessus sont considérés comme charges
dééüctibles. Toutefois, tout montant payé par chague Co-Titulaire
ou pour son compte au titre de la Redevance de Prestations
Douanières frappant l'exportation des substances minérales du
second groupe produites par ou pour ce Co-Titulaire, sera

considéré comme un acomp

de i'impôt visé au
paragraphe 3 de l'Article 3 ci-dessus et dû par le Titulaire au

titre de l'exercice au cours duquel ïiedit montant a été payé ou, à

défaut, au titre du ou des exercices ultérieurs.

i
1

- Les charges d'intérêts d'emprunts relatifs aux investissements
de développement ne sont considérés comme charges déductibles que
pour un montant d'emprunt ne dépassant pas 70% de ces
investissements. Les conëèitions d'emprunts, contractés par le
Titulaire où de crédits qui lui setaient octroyés, doivent être
agréés par l'AUTORITE CONCEDANTE.

- L'amortissement des immobilisations corporelles et des dépenses
traitées comme des immobilisations en vertu du paragraphe 4 ci-
dessous peut être différé, autant que besoin est, de façon à
permettre leur imputation sur les exercices bénéficiaires jusqu'à
extinction complète;

- Tout solde non amorti de la valeur desdites imnobilisations
perdues ou abandonnées pourra être traité comme frais déductibles
au titre de l'exercice au cours duquel la perte ou l'abandon a eu
lieu;

— Pour chaque exercice bénéficiaire, l'imputation des charges et
amortissement sera effectuée dans l'ordre suivant:

a. report des déficits antérieurs,
b. amortissenents différés,
c. autres amortissements.

2. Les prix de vente retenus pour la détermination de l'impôt visé
à l'Article 3 ci-dessus, seront les prix de vente réalisés éans
les conditions stipulées à l'Article 11 ci-dessous et à l'Article
80 du Cahier des Charges pour lesquelles on retiendra le prix
défini audit Article 78.

3. Pour la liquidation et le paiement de l'impôt sur les bénéfices
nets visés à l'Article 3 ci-dessus, chaque Co-Titulaire déclarera
ses résultats et produira ses comptes de resultats et ses bilans
provisoires à la fin de chaque trimestre calen@aire.

Chaque Co-Titulaire payera l'impôt trimestriellement dans les
trois (3} mois qui suivent la fin d'un trimestre calendaire, sur
la base des bilans provisoires précités, avec une régularisation

définitive au plus tard six mois après la fin de l'exercice fiscal

ñ \
concerne (l'exercice correspond à l'année du
grégorien).

calendrier

4. Les catégories suivantes de dépenses, effectuées en Tunisie ou

ailieurs, en exécution de la présente convention à savoir:

- Les dépenses de prospection et de recherche,
- Les frais de forage non-conpensés,

- Les coûts des forages des puits non productifs de pétrole ou de
À gaz en quantités connercialisables,

i - Les frais de premier établissement relatifs à l'organisation et
à la mise en marche des opérations pétrolières autorisées par la
présente Convention, pourront être traitées au

choix du

contribuable intéressé, après avoir décidé annuellement pour les
| dépenses de ces catégories faites au cours de l'exercice fiscal en
Ë cause, soit comme des frais déductibles au titre de l'exercice

fiscal dans lequel ils auront été encourus, soit comme des

dépenses d'immobilisation à amortir à ur taux qui pourra atteindre
trente pour cent (30%).

| 5. Pour les dépenses effectuées en Tunisie ou
k exécution de la présente Convention,

ailleurs, en
et relatives aux forages

productifs de développenent et aux équiperents et installations

È d'exploitation des giserents, de production et de stockage, de

tracsport et de chargerent des hydrocarbures, le taux
d'amortissement retenu sera déterminé annuellerent pour l'exercice
fiscal en cause par le contribuable intéressé sans que ledit taux

puisse dépasser trente pour cent (30%).

À “9
®
u

déductions au titre de l'anortisserent seront

autorisées
jusqu'à amortisserent corplet desdites dépenses.

6. Les dépenses d'exploration et d'appréciation réalisées sur le

Permis peuvent être anorties au choix du Titulaire sur toutes
concessions issues de ce Pernis.

En cas d'arrêt de la production d'une concession, les dépenses de
développement relatives à cette concession et non encore amorties,

sont amortissables sur d'autres concessions de ce Permis.

ren
Î
î

11

7. Les dépenses ci-après sont définies comme suit:
a) "Les dépenses de prospection et de recherche" comprendront:

- Les dépenses pour les travaux d'oräre géoiogique, géophysique
et assimilés,

- Les dépenses des forages d'expioration et d'appréciation, y
compris le premier forage de découverte dans chaque gisement de
pétrole ou de gaz, ainsi que tous les puits non productifs ou secs
(à l'exclusion toutefois de toute dépense de développement,
d'exploitation ou de production),

-- Les dépenses d'administration générale et autres frais
généraux assimilés, qui ne peuvent être directement affectés aux
activités de recherche ou aux activités d'exploitation et qui, aux
fins d'amortissement et de céduction, feront l'objet d'une
répartition entre les dépenses de recherche et les dépenses
d'exploitation, suivant la proportion existant entre les dépenses
directes de recherche et les dépenses directes d'exploitation.

b) "Les frais de forage non-compensés" désignent tous les frais ce
carburant, de matériaux et de matériel de réparation, d'entretien,
de transport, de main-d'oeuvre et de rérunération de personne] “e
toutes catégories, ainsi que les frais assimilés nécessaires pour
l'implantation, les travaux de forage, les essais, l'entretien et
l'approfondissenent des puits, et les travaux préparatoires pour
ces opérations ainsi que tous les frais afférents auxdites
opérations.

8. Pour la détermination des bénéfices nets soumis à l'impôt visé
au paragraphe 3 de l'Article 3 ci-dessus, les activités
assujetties à la présente Convention seront traités par chaque Cc-
Titulaire séparément &e ses autres activités en Tunisie.

À cette fin, chaque Co-Titulaire tiendra en” Tunisie use
comptabilité en dinars où seront enregistrés tous les frais,
dépenses et charges encourus par lui au titre des activités
assujetties à la présente Convention, y compris les ajustements

nécessaires pour corriger les pertes ou gains qui résulteraient,
10
1

Î y
ane dr

sans ces ajustements, d'une ou plusieurs modifications intervenant
dans les taux de change entre le dinar et la monnaie nationale du
Co-Titulaire en cause dans laquelle lesdits frais, dépenses et
charges ont été encourus par ledit Co-Titulaire (étant entendu que
ces’ ajustements ne seront pas eux-mêres considérés comme un

bénéfice ou une perte aux fins de l'impôt sur le revenu susvisé).
ARTICLE 5:

Avant le mois de Décembre de chaque année, le Titulaire notifiera
à l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux
d'exploration et d'exploitation pour l'année suivante, accompagnés
des prévisions de dépenses.

Le Titulaire est tenu de communiquer sans délai à l'AUTORITE
CONCEDANTE les contrats de fournitures de services, de travaux ou
de matériels dont la valeur dépasse l'équivalent de Deux Cent
mille (200.000) dinars.

Le ‘Titulaire convient que le choix de ses entrepreneurs et
fournisseurs sera effectué par appel à la concurrence et d'une
manière compatible avec l'usage dans l'industrie pétrolière
internationale.

À cette fin, tous les contrats ou marchés (autres que ceux du
personnel, d'assurances, d'instruments financiers et ceux
occasionnés par un cas de force majeure), dont la valeur dépasse
l'équivalent de Deux Cent mille (200.000) @inars seront passés à
la suite de larges consultations, dans le but d'obtenir les
conditions les plus avantageuses pour le Titulaire, les
entreprises consultées étant toutes placées sur un pied d'égalité.
Toutefois, le Titulaire sera dispensé de procéder ainsi dars les
cas où il fournira en temps utile à l'AUTORITE CONCEDANTE les
raisons justificati

es d'une teile @ispense.

L'AUTORITE  CONCEDANTE peut demander au Titulaire tous les
justificatifs relatifs aux dépenses y coxpris celles engagées par
la maison mère et/ou les sociétés filiales du même groupe de cette

dernière.

AT
wa.

ARTICLE 6:

Le Titulaire conduira toutes les opérations avec diligence, selon
les réglementations techniques en’ vigueur ou à défaut d'une
réglementation appropriée, suivant les saines pratiques admises
dans l'industrie pétrolière et Gazière internationale, de manière
à réaliser une récupération utile optimum des ressources
naturelles couvertes par son Permis et ses concessions. Les droits
et obligations du Titulaire en ce qui concerne les obligations de
travaux minima, la protection contre les déblais, les pratiques de
conservation de gisexent, Jles renouvellements, l'abandon, la
renonciation seront tels qu'il est précisé dans le Cahier des
Charges.

ARTICLE 7:

En contrepartie des obligations énoncées ci-dessus, l'AUTORITE
CONCEDANTE s'engage par les présentes:

1. À accorder au Titulaire les renouvellements de son Permis @ans
les conditions prévues aux Articles 3 à 9 inclus et à l'Article 20
du Cahier des Charges.

2 à attribuer au Titulaire des concessions d'exploitation dans
les conditions fixées par les Décrets du 13 Décembre 1948, 1er
Janvier 1953 sur les Mines, de la Loi Pétrolière et par le Cahier
des Charges annexé à la présente Convention.

Les concessions seront accordées pour une durée de trente (30)

+

e
années, à © er de la date de publication au Journal Officiel ce

la République Tunisienne des arrêtés qui les octroient aux
conditions précisées dans le Cahier des Charges.

3. À. a ne pas placer directement où indirectement sous un régi
exorbitant du droit coz

re

un, le Titulaire en vue de la réalisaticen
des activités envisagées par la présente Convention.

B. À ne pas augmenter les droits d'enregistrement ou droits fixes

auxquels sont assujettis les titres miniers concernant les

h x

F
nu hein

PTS

Dre

substances minérales du second groupe, tels qu'ils sont fixés au
moment de la signature de la présente par le Décret du ler Janvier
1953 sur les Mines et les textes modificatifs subséquents, si ce
n'est pour les réviser preportionnellement aux variatiors
générales des prix en Tunisie.

4. À exonérer le Titulaire et tout entrepreneur que le Titulaire
pourra utiliser soit directement par contrat, soit indirectement
par sous-contrat de la taxe sur la valeur ajoutée (TVA) qui serait
due à l'occasion des opérations réalisées avec le Titulaire;

5. a. À autoriser le Titulaire et tout entrepreneur qu'il pourra
utiliser, soit directenent par contrat, soit indirectement par
sous-contrat, à importer en franchise de droits de douane et de
tout impôts ou taxes prélevés à l'occasion de l'importation ce
marchandises, y compris toutes taxes sur le chiffre d'affaires (à
la seule exception de la redevance de prestations douanières,
(RPD)) tous appareils (notamment appareils de forage), outillage,
équipement et matériaux destinés à être utilisés effectivement sur
les chantiers pour les opérations de prospection, recherche,
exploitation et exportation et pour le transport aller-retour aux
chantiers des opérations du Titulaire, sans licence d'importation,
qu'ils soient en admission temporaire ou aux fins de consommation
et d'utilisation. Il est entendu, toutefois que cette exonération
ne s'appliquera pas aux biens ou marchandises de la nature de ceux
décrits dans le présent paragraphe et qu'il sera possible de se
procurer en Tunisie, €@e type aféquat et de qualité comparable, à
un prix corparable aux prix de revient à l'irportation desdits
biens ou rarchandises s'ils étaient irportés.

Si le Titulaire, son entrepreneur ou son sous-traitant a
l'intention de céder ou de transférer @es marchandises importées
en franchise de droits et taxes, conre rentionné ci-dessus dans le
présent sous-paragraphe (a), E devra le déclarer à
l'airinistration des douanes avant la réalisation de ladite
cession où œudit transfert, et à roins que la cession ou le
transfert ne soit fait à une autre société ou entreprise jouissant
de la même exonération, lesdits droits et taxes seront payés sur
la base de la valeur de la marchandise au moment de la vente.

j

bi

Î
H

22

b. À ce que tous les biens et marchandises importés en franchise
en application du sous-paragraphe (a) ci-dessus pourront être
réexportés également en franchise, sous réserve des restrictions
qui.pourront être édictées par L'AUTORITE CONCEDANTE en période ce

guerre ou d'état de siège.

6. À ce que les substances minérales du second groupe et leurs
dérivés produits en application de la présente Convention et du
Cahier des Charges puissent être exportés, transportés et vendus
par chaque Co-Titulaire comme son propre bien, sans restrictions,
entre autre de garder à l'étranger les produits de la vente, de
l'échange, ou de la mise à la disposition du Titulaire de ces
substances minérales, et en franchise de toutes taxes à
l'exportation, taxes sur les ventes et droits à l'exception de la
redevance de prestations douanières (R.P.D) sous réserve des
mesures restrictives qui pourraient être édictées par l'AUTORITE
CONCEDANTE en période de guerre ou d'état de siège et sous réserve
des dispositions prévues à l'Article 12 de la présente Convention

et aux Articles 25, 27 et 78 du Cahier des Charges.

7. À faire bénéficier le Titulaire pour le ravitaillement en
carburants et combustibles des ses navires et autres embarcations,
du régime spécial prévu pour la marine marchande.

8. À accorder, où à faire accorder au Titulaire la plein et entier
bénéfice de toutes les dispositions de la présente Convention, y
compris ses annexes, à l'effet de réaliser les opérations en vue

desquelles elles sont conclues.

Au cas où le Titulaire procéderait à la cession ou au transfert en

en partie de son permis ce recrerche ou de sa ou ses
concession (s), à ce qu'un tel transfert ou cession ne donne lieu
à la perception d'aucun impôt, droit ou taxe de quelque nature que
ce soit, existant actuellement ou qui serait ultérieurement créé
par l'AUTORITE CONCEDANTE ou par  qguelcongue autorité ou
coliectivité.

En cas de cession effectuée conformément à l'Article 8 ci-dessous,
à ce que toutes les dépenses effectuées par le cédant en

application de la présente convention et du Cahier des Charges

} \w
1€

pourront être reprises par le bénéficiaire de la cession dans sa
propre comptabilité, et ceci à quelque fin que ce soit, notamment,
sans que ce qui suit soit une limitation, aux fins des obligations
découlant de l'Article 3 de la présente Convention et aux fins des

obligations des travaux minina stipulées au Cahier des Charges.

9. À ce que MAXUS, pour les opérations réalisées dans le caûre de
la présente Convention, soit assujettie à la réglementation des
chañges en vigueur en Tunisie telle qu'anénagée par la procédure
arrêtée à l'Annexe B de la présente Convention et qui en fait
partie intégrante.

ARTICLE 8:

Est interdite, sauf autorisation préalable donnée par ]l'AUTORITE
CONCEDANTE, l'aliénation totale ou partielle, sous queique forre
que ce soit, des droits détenus par chaque Co-Titulaire dans le
Permis de recherche ou dans toute Concession d'exploitation qui en
sera issue.

Nonobstant les dispositions de l'alinéa précédent et celles des
articles 25, 49 et 64 du Décret du ler Janvier 1953 sur les Mines
chaque Co-Titulaire du Pernis ou de Concession peut sans autre
demande, autorisation, texte réglementaire ou législatif, céder en
partie ou en totalité les intérêts indivis qu'il détient dans le
Permis ou dans toute Concession qui en sera issue à une ou
plusieurs sociétés affiliées au cédant, sous réserve d'en aviser
l'AUTORITE CONCEDANTE par écrit.

Toutefois, en ce qui concerne les sociétés cessionnaires,
l'agrézent de l'AUTORITE COMCEDANTE dez

urera nécessaire:

1. Si le cédant détient moins de cinquante pour cent (50%) des
droits de vote dans les asserblées de la société cessionnaire;

2. Si le cessionnaire est une société qui détient moins de
cinquante pour cent (50%) des droits de vote dans lies assemblées
de la société cédante;

2 li

AA TT
17

3. Si le cessionnaire est une société dans les assemblées de
laquelle moins de cinquante pour cent (50%) des droits de vote
sont détenus par le cédant et/ou les actionnaires du cédant;

4. Si le cessionnaire, même affilié au cédant, est un société
constituée conformément à la législation de l'un quelconque des
pays n'entretenant pas de relations diplomatiques avec la
République Tunisienne ou une société ayant son siège dans l'un de
ces pays.

ARTICLE 9:

En cas de cession totale des intérêts indivis détenus par un Co-
Titulaire dans le Permis de recherche ou dans toute concession qui
en ‘sera issue, le bénéficiaire de la cession assumera tous les
droits et obligations du cédant découlant de la présente
Convention et de ses annexes, notaznent ceux stipulés aux Articles
3 et 4 ci-dessus; ainsi que les obligations de travaux minima
stipulées dans le Cahier des Charges.

ARTICLE 10:

Le Contrat d'Association conclu entre ETAP et MAXUS ainsi que les
éventuels avenants le complétant ou le modifiant seront soumis à
l'approbation de l'AUTORITE CONCEDANTE.

ARTICLE 11:

Chagie Co-Titulaire s'engage à cc-rercialiser les hydrocarbures
extraits dans les neilleures conditions écononiques possibles et,
à cet effet, il s'engage à procéder à leur vente conforrément aux

dispositions de l'Article 50 du Cahier es Charges.
ARTICLE 12:

Si l'exécution des dispcesitions des présentes par une partie est
retardée par un cas de force majeure, le célai prévu pour ladite
exécution sera prorogé d'une période égale à celle durant laquelle
la force majeure aura persisté, et la durée de validité du Permis
ou ée la concession, suivant le cas, sera prorogée en conséquence
sans pénalité.

FLE
18

ARTICLE 13:

Tout différend découlant de la présente Convention sera tranché
définitivement suivant le Règlement de Conciliation et d'Arbitrage
de ia Charbre de Commerce Internationale par un ou plusieurs
arbitres nommés conformément à ce règlement.

Les parties s'engagent à exécuter sans délai la sentence rencue
par les arbitres et renoncent à toute voie de recours.

L'homologation de la sentence aux fins d'exequatur peut être

demandée à tout tribunal compétent. La loi et la
applicables seront celles de la législation tunisienne.

procédure

Le lieu de l'arbitrage sera Genève et Ja langue utilisée sera la
langue française.

ARTICLE 14:

La présente Convention et l'ensenble des textes qui y sont
annexés, le Contrat d'Association conclu entre ETAP et MAXUS visé
à l'Article 10 ci-dessus et ses éventuels avenants sont dispensés

des droits de timbre. Ils seront enregistrés sous le régime du
droit fixe, aux frais du Titulaire.

D:
4

hu: à

2 ts fe

nr arr. “three, mate

ct

15

ARTICLE 15:

La présente Convention, prend effet à dater de la publication au
Journal Officiel de la République Tunisienne de
institutif du permis de recherche du Ministre de

l'arrêté
l'Econcmie
Nationale attribuant le permis conjointement à ETAP et à MAXUS et

sous réserve de l'approbation des présentes par loi.

Fait à Tunis, en six exemplaires originaux,
le 12 Décembre 1991

Pour l'ETAT Es id)
Le.

Sadok RABAH
Ministre de l'Economie Nationale

Pour L'ENTREPRISE TUNISIENNE Pour MAXUS TU

D'ACTIVITES PETROLIERES n

ISIA INC

x
2 / He
er ALES sent à Pr er 4
Abdelwaheb KÉSRAOUI
Président Directeur Général

Harvey R KLINGENSMITH

Vice Président

\Enre

gistré à Tunis AC. le G bee
Volume ä

SRE
ANNEXE A

PR AR TU CN
Le * EU À

en Bis -iciliotée t

pie ce ne

21

CAHIER DES CHARGES

SOMMAIRE
ARTICLE 1 Objet du présent Cahier dès Charges
TITRE PREMIER TRAVAUX PKELIMINAIRES DE RECHERCHES-ZONES DE
PROSPECTION
ARTICLE 2 Délimitation du Permis initial

ARTICLE 3 Obligations des travaux minima pendant la prenière
période de validité du Permis.

ARTICLE 4 Justification du montant des travaux exécutés
ARTICLE 5 Renouvellement du permis

ARTICLE 6 Réduction volontaire de surface; renonciation au
Permis

ARTICLE 7 Non-réalisation du minimum des dépenses ou des
travaux

ARTICLE 8 Libre disposition des surfaces rendues
ARTICLE 9 Validité du Permis en cas d'octroi d'une Concession

ARTICLE 10 Disposition des hydrocarbures tirés des recherches

TITRE DEUX DECOUVERTE ET EXPLOITATION D'UN GITE

ARTICLE 11 Définition de Découverte

ARTICLE 12 Exploitation des Hydrocarbures

ÀRTICLE 13 Octroi d'une Concession

ARTICLE 14 Plan de développenent

ARTICLE 15 Cas d'une autre découverte située l'extérieur
d'une Concession

ARTICLE 16 ©Cbligation d'exploiter

ARTICLE 17 Exploitation spéciale à la demande é@e l'AUTORITE

CONCEDANTE
ARTICLE 18 Dispositions spéciales concernant les gisements de

gaz n'ayant pas de relations avec un giserent d'hydrocarbures
liquides

ARTICLE 19 Durée de la Concession
ARTICLE 20 Renouvellement du Permis de recherche en cas de
découverte

TITRE III REDEVANCES, TAXES ET IMPOTS DIVERS

À \Y
ÿ

22

ARTICLE 21 Droit d'enregistrement et redevances superficiaires

ARTICLE 22 Redevance proportionnelle à la production et impôt
sur ies bénéfices É

ARTICLE 23 Choix du paiement en espèces ou en nature

ARTICLE 24 Modalité de perception en espèces de la redevance
proportionnelle sur les hydrocarbures liquides

ARTICÉE : 25 Perception en nature de la redevance
proportionnelle sur les hydrocarbures liquides
ARTICLE 26

Enlèvement de la redevance en nature sur les
hydrocarbures liquides

ARTICLE 27 Redevance due sur le gaz
ARTICLE 28 Redevance due sur les solides
TITRE IV

ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE

ARTICLE 29 Facilités données au Titulaire pour ses
installations annexes

ARTICLE 30 Installations ne présentant pas un intérêt
public général

ARTICLE 31 Dispositions applicables aux "pipe-lines"
ARTICLE 32

Utilisation par le Titulaire de l'outillage
public existant

ARTICLE 33 Installations présentant un intérêt public

général effectuées par l'AUTORITE CONCEDANTE (ou ses ayants-
droits) à la denande du Titulaire

ARTICLE 34 Installations présentant un intérêt public

général exécutées par le Titulaire. Concession ou autorisation
d'outillage public

ARTICLE 35

Durée des autorisations ou des Concessions
consen

les installations annexes du Titulaire

s pour

ARTICLE 36 Dispositions diverses relatives aux autorisations
ou Concessions autres que la Concession minière

ARTICLE 37 Dispositions applicables

aux captages eo
adductiors d'eau

ARTICLE 38 Dispositions applicables aux voies ferrées

ARTICLE 39 Dispositions applicables aux installations de
chargement et de déchargement maritimes

ARTICLE 40 Centrales thermiques
. Br.

23

ARTICLE 41 Substances minérales autres que celles du
deuxième groupe
ARTICLE 42 Installations diverses
TITRE V SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

ARTICLE 43 Documentation fournie au Titulaire par Jl'AUTORITE
CONCEDANTE

ARTICLE 44 Contrôle technique

ARTICLE 45 Application du Code des Eaux

ARTICLE 46 Accès aux chantiers

ARTICLE 47 Obligation de rendre compte des travaux
ARTICLE 48 Carnet de forage

ARTICLE 49 Surveillance géologique des forages
ARTICLE 50 Contrôle technique des forages

ARTICLE 51 Compte-rendu mensuel G'activités
ARTICLE 52 Arrêt d'un forage

ARTICLE 53 Compte-rendu de fin de forage

ARTICLE 54 Dispositions particulières applicables aux groupes
de forage d'étude ou de développement

ARTICLE 55 Essais des forages

ARTICLE 56 Compte-rendu trimestriel et programme annuel
ARTICLE 57 Exploitation méthodique d'un gisement
ARTICLE 58 Contrôle des forages productifs

ARTICLE 59 Reconnaissance et conservation des giserents

ARTICLE 60 Coordination des recherches et des exploitatiors

faites dans un mêrme gisement par plusieurs exploitants
différents

ARTICLE 61 Obligation générale de communiquer ies documents
ARTICLE 62 Unités de mesures
ARTICLE 63 Cartes et plans

ARTICLE 64 Bornages, Rattachement aux réseaux du Service
Topographique

ARTICLE 65 Caractère confidentiel des docurents fournis par le

pn” Li
i
l

+

e 24

ARTICLE 66 Définition des forages d'études, de prospection
d'appréciation et de développement

TITRE VE PROLONGATION, EXPIRATION, RENONCIATION,
DECHEANCE DE LA CONCESSION à

ARTICLE 67 Droit préférentiel du Titulaire en cas de nouvelles
Concessions

ARTICLE 68 Obligation de posséder en propre et de maintenir en
bon état les ouvrages revenant à l'AUTORITE CONCEDANTE

ARTICLE 69 Responsabilité de l'AUTORITE CONCEDANTE vis-à-vis
. des tiers après la reprise de la Concession

ARTICLE 70 Retour à l'AUTORITE CONCEDANTE des installations du
Titulaire en fin de Concession par arrivée au terme

ARTICLE 71 Retour à l'AUTORITE CONCEDANTE des installations
faites dans les dix (10) dernières années de la Concession
Ù ARTICLE 72 Pénalités en cas de retard dans la remise des
installations
ARTICLE 73 Faculté de rachat des installations non mentionnées
à l'Article: 72
ARTICLE 74 Exécution des travaux d'entretien des installations
faisant retour à 1'AUTORITE CONCEDANTE
ARTICLE 75 Travaux de préparation de l'exploitation future
ARTICLE 76 Renonciation à la Concession
e BRTICLE 77 Cas de déchéance
TITRE VII CLAUSES ECONOMIQUES

ARTICLE 78 Réserves des hyérocarbures pour les besoins de
l'Economie Tunisienne

ARTICLE 79 Utilisation des gaz
ARTICLE 80 Prix de vente des hyércocarbures bruts liquides
TITRE VIII DISPOSITIONS DIVERSES

ARTICLE 81 Election de donicile
ARTICLE 82 Hygiène publique
ARTICLE 83 Législation du travail
ARTICLE 84 Nationalité éu personne!

ARTICLE 85 Formation de techniciens en matière de recherche
Ë d'hydrocarbures

L ARTICLE 86 "sel circulation du personnel étranger
à

44
Rite mon;

de

ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

ARTICLE

87

88

85

50

SE

92

93

54

25

Recours aux offices publics de placement
Matériel et entreprises

Représentant agréé du Titulaire

Défense Nationale et Sécurité du Territoire
Cas de force majeure

Dispositions particulières

Droits de timbre et d'enregistrement

Impression des textes

Le
i

LE

26

CAHIER DES CHARGES

Annexé à la ÆConvention portant autorisation de recherche et
d'exploitation de substances minérales du second groupe dans le

Permis dit "DJEBEL OUST".
ARTICLE PREMIER : Objet du présent Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante de la
Convention portant autorisation de recherche et d'exploitation de
substances minérales du second groupe dans le Permis dit "DJEBEL
OUST" (ci-après dénommé le Permis), a pour objet de préciser les
conditions dans lesquelles l'Entreprise Tunisienne d'Activités
Pétrolières M"ETAP" et MAXUS TUNISIA INC. (MAXUS), ci-après
désignées conjointement par l'expression "le Titulaire" et
individuellerent par l'expression "le Co-Titulaire":

1. Effectueront des travaux ayant pour objet la recherche des
gîtes de substances minérales du second groupe dans la zone
relevant de la juridiction tunisienne définie par l'arrêté du
Ministre de l'Economie Nationale dont il sera question à l'Article

2 ci-après.

2. Procéderont dans le cas où ils auraient découvert un gîte
exploitable desdites substances, au développement et à

l'exploitation de ce gîte.

b Ly

!
3

HI ETES

are. cé St,

27
TITRE PREMIER
TRAVAUX PRELIMINAIRES DE RECHERCHE-ZONES DE PROSPECTION
ARTICLE DEUX : Délimitation du Permis initial:

La zone dont il est question à l'Article 1 ci-dessus sera
délimitée par le Permis qui sera attribué à ETAP et à MAXUS
conjointement et dans l'indivision par arrêté du Ministre de
l'Economie Nationale. Cet arrêté sera publié au Journal Officiel
de la République Tunisienne.

La surface totale SO de l'ensemble des périmètres élémentaires
initiaux constituant le Permis Initial, est de quatre mille @eux
cent soixante kilomètres carrés (4.260km°).

ARTICLE TROIS : Obligations des travaux minima pendant la
première période de validité du Permis.

1. Pendant la première période de validité du Permis qui est fixée
à quatre ans, le Titulaire s'engage à effectuer des travaux de
recherche conformes aux règles de l'art et régulièrement
poursuivis, dont le coût estiré sera au moins égal à trois
millions (3.000.000) dollars US représentant pour cette première
période de validité du Perris le programne de travail suivant :

a. Une canpagne de reconnaissance sismique de deux cents
kilonètres (200 km) de profils sur la zone couverte par le Permis.

2.505 rètres en un ou plusieurs

b. Le forage d'un m
puits d'exploration. Le forage débutera dans un délai de 20 mois à
compter de la date de publication au Journal Officiel de la
République Tunisienne de l'arrêté institutif du Permis.

Au cas où le Titulaire réalise les oblications de travaux minima
de la période initiale de validité du Fermis et celles de tout
autre période de renouvellenent, teiles que définies à l'Article 5
ci-dessous, il aura satisfait à ses obligations même au cas où
celles-ci auront été réalisées à un coût inférieur à celui du coût
des travaux ver ci-dessus. Ë
_ HR

tn moche -imniie

ARRET CERN

=

28
ARTICLE QUATRE: Justification du montant des travaux exécutés

Le Titulaire est tenu de justifier vis-à-vis de l'AUTORITE
CONCEDANTE le montant des travaux de recherche effectués par lui
pendant la durée de validité du Fermis.

Seront adnis notamment dans l'appréciation des dépenses minima, et

sous réserve qu'ils soient appuyés de dues justifications :

a. Les dépenses réelles engagées par le Titulaire pour le
fonctionnement direct de ses travaux de recherche;

pee Les frais réels de déplacement, de passage où de voyage,
engagés pour le personnel du Titulaire destiné à travailler

normalerent en Tunisie, et pour les familles dudit personnel;

(oi Les frais, salaires ou honoraires réels des experts et
spécialistes employés par le Titulaire à l'occasion de ses travaux

de recherche effectués en Tunisie;

d. Les frais réels d'établissement de toutes cartes et études

nécessaires aux travaux du Titulaire;

e. Les frais d'assistance technique aux termes des contrats de
service qui seront conclus par le Titulaire et notifiés à

1'AUTORITE CONCEDANTE, conforx nt à l'Article 5 sde la

Convention.

Le Les frais généraux de service et d'administration, dûnent
justifiés, encourus par le Titulaire en relation directe avec le
Permis à concurrence d'un maximum de dix pour cent (10%) dau

montant des dépenses réelles précédentes.

ent du Permis

ARTICLE CINQ : Renouveller

Conformément aux dispositions de l'Article 39 du Décret du ler
Janvier 1953 sur les Mines et des arrêtés d'application dudit
Décret, le renouvellement du Permis sera acquis de plein droit
pour deux périodes nouvelles de deux années, dans les conditions
définies ci 5 = \ u

DE RE RE Nue SACR

Le £ous la seule réserve qu'il ait satisfait aux obligations €
travaux minina résultant de l'Article 3 ci-dessus et qu'il e.
fasse la demande écrite dans les formes et délais prescrits par !
Décret du ler Janvier 1953 sur les Mines, le Titulaire aura droi!
à un premier renouvellement de son Permis initial pour une surfac:
S1 représentant les quatre-vingt pour cent (80%) du Permis
initial.

Les surfaces abandonnées, c'est-à-dire les vingt pour cent (204)
de la surface initiale SO seront au choix du Titulaire. il devra
notifier ce choix à l'occasion de la demande de renouvellement du
Permis, faute de quoi, l'AUTORITE CONCEDANTE procédera d'office
audit choix.

Le Titulaire s'engage, sur la nouvelle surface S1 ainsi définie et
pendant la durée de validité du nouveau Permis à forer un puits
d'exploration dont le coût estimatif s'élève à de deux millions
(2.:000.000) dollars.

2. Dans les mêmes conditions, et toujours sous la réserve d'avoir
satisfait aux obligations de travaux minima, le Titulaire aura
droit à un second renouvellerent pour une surface S2 représentant
les soixante quatre pour cent (64%) de la surface s0 du Pernis
initial.

Pour la période en question, le Titulaire s'engage à forer un

puits d'exploration dont le coût estimatif s'élève à de deux

= HS (2.000.000) dollars.

ARTICLE SIX: Réduction volontaire de surface, renonciation au
Permis

a. Le Titulaire aura @roit à tout moment, à condition qu'il en
ait notifié son intention par écrit, à des réductions volontaires
de la surface de son Permis, inéépendanment des réductions
obligatoires prévues à l'Article 5 ci-dessus.

Dans ce cas, le montant minimum des dépenses, fixé pour chacune

des périodes Fe valiaité du Permis et pour la ou les zones
L
P >
conservées, ne subira aucun changenent du fait de réductions

volontaires de superficies.

b: Le Titulaire pourra, à tout moment, abandonner toute la zone
du Permis sur simple déclaration d'abandon, en conformité avec
l'Article 25 du Décret du ler Janvier 1953 sur les Mines et sous
réserve des dispositions de l'Article 7 ci-après.

ARTICLE SEPT : Non-réalisation du minimum des travaux

Si pour des raisons imprévisibles, autres que la force majeure

telle que définie à l'Article 91 ci-dessous, et reconnues valables

par l'Administration, le Titulaire n'a pas exécuté le minimum de

Î travaux fixé aux Articles 3 et 5 ci-dessus il aura la possibilité

d'obtenir le renouvellement de son Permis sous réserve de payer à

l'AUTORITE CONCEDANTE le montant nécessaire à l'achèvexzent du

programme des travaux. il est convenu que le coût d'un puits non

foré s'élève à deux millions (2.000.000) dollars. Cette

È disposition sera valable même si le Titulaire ne désire pas
EM renouveler le Permis.

ARTICLE HUIT : Libre disposition des surfaces rendues

L'AUTORITE CONCEDANTE recouvrera la libre disposition Gées
surfaces rendues, soit par les réductions volontaires ou

renonciations prévues à l'Article 6.

En particulier, elle pourra y faire effectuer des travaux de
recherche concernant les substances minérales du second groupe,

soit par elle-même, soit de toute autre façon.
ARTICLE NEUF : Validité du Permis en cas d'octroi d'une Concession

L'institution d'une Concession, telie qu'elle est précisée à
l'Article 12 ci-après, entraîne de plein éroit l'annulation du
Permis de recherche sur la portion @u Permis de recherche comprise

dans le périmètre de ladite Concession.

Elle n'entraine pas l'annulation du Fermis de recherche extérieur
au périmètre de la Concession. Le Permis de recherche conserve sa

CA.

\
;
|
|

s$

validité dans les conditions stipulées aux Articles 3,
présent Cahier des Charges.

5 et 20 du

Lors des renouvellements du Permis survenant après l'octroi d'une
Concession, la superficie de cette Concession n'entrera pas dans
le calcul de la surface du Permis après renouvellement. Le montant

des travaux minima imposé pour le Permis restera inchangé.
ARTICLE DIX: Disposition des hydrocarbures tirés des recherches

Le Titulaire pourra disposer des hydrocarbures produits à
l'occasion de ses travaux de recherche, de la même manière qu'il
pourra disposer des hydrocarbures tirés de ses exploitations, à
charge pour lui d'en informer en temps utile l'AUTORITE
CONCEDANTE,

22 ci-après.

F \ na

!

et d'acquitter les redevances comme prévus à l'Article
BR

32

TITRE II
DECOUVERTE ET EXPLOITATION D'UN GITE
ARTICLE ONZE : Définition d'une Découverte

Une découverte d'hydrocarbures aura été faite lorsqu'un ou
plusieurs puits d'exploration forés par le Titulaire ont établi
l'existence de réserves d'hydrocarbures économiquement
exploitables.

ARTICLE DOUZE : Exploitation des Hyérocarbures

L'exploitation des hydrocarbures liquides et gazeux ne peut être
effectuée qu'en vertu d'une Concession d'exploitation. La
Concession d'exploitation ne peut être octroyée qu'au titulaire

d'un permis de recherche qui a satisfait les conditions suivantes:

a. En cas de découverte potentiellement exploitable, le
Titulaire est tenu de réaliser un programme d'appréciation au
cours d'une période n'excédant pas trois (3) ans pour une
découverte d'hydrocarbures liquides et quatre (4) ans pour une
découverte d'hydrocarbures gazeux.

Les dépenses relatives aux travaux d'appréciation effectués avant
la demande de Concession sont comptabilisées au titre des

cbliga ns minirales de dépenses relatives à la période au cours

de laquelle les dits travaux sont exécutés.

be Dès la fin des travaux d'appréciation, si le Titulaire estire
la découverte exploitable, il a droit à l'attribution d'une

Concession d'exploitation couvrant le gisement découvert.

Toutefois si le Titulaire établit, sans travaux d'appréciation
supplémentaires que la découverte est économiquement exploitable,
1'AUTORITE CONCEDANTE peut lui accorder ure Concession

d'exploitation couvrant le gisement découvert.

€: La demande de Concession doit être accompagnée d'une
FRS à développement et d'un plan de développement tel
À

np
que prévu à l'Article 14 du présent Cahier des Charges. La date de
notification de développement est celle du dépôt de la demande ce
Concession. Au cas où, hormis le cas de force majeure et
contrairement au calendrier de réalisation prévu à l'Article 14 du
présent Cahier des Charges, les travaux de développement ne
commencent pas dans un délai de deux ans à compter de la date
d'octroi de la Concession, l'AUTORITE CONCEDANTE peut annuler
cette dernière et en disposer librement.

d. En tout état de cause et si la décision de développement
d'une découverte commercialement exploitable n'est pas prise dans
un délai de six (6) ans pour une découverte d'hydrocarbures
liquides et de huit (8) ans pour celle d'hydrocarbures gazeux, à
compter de la date de la découverte, l'AUTORITE CONCEDANTE peut
requérir du Titulaire qu'il lui transfère la découverte concernée

sans aucune indemnité.
ARTICLE TREIZE : Octroi d'une Concession

Le Titulaire aura le droit d'obtenir la transformation d'une
partie du Permis de Recherche en Concession s'il a satisfait les
conditions énumérées à l'Article 12 ci-dessus. La Concession sera
instituée suivant la procédure et le régime définis au Titre II du
Décret du ler Janvier 1953 sur les Mines et des arrêtés
d'application dudit Décret, et dans les conditions précisées ci-

après :
1. Le périrètre de la Concession englobera une seule structure.
2. Ce périmètre sera choisi librement, selon les règles de

l'art, et compte tenu des résultats obtenus par le Titulaire, sous

les réserves énoncées ci-après :

a. ce périmètre sera d'un seul tenant:
b: il comprendra le point où a été faite la découverte;
C. il sera entièrement englobé dans le Permis de recherche

détenu par le Titulaire à i'époque de la découverte;

P \ww
34

d. il sera constitué par des segments de droites, toutes
superposables à un carroyage de deux kilomètres de coté extrapolé
du carroyage prévu à l'Article 37 du Décret du ler Janvier 1953
sur les Mines; ;

e. la surface qu'il délimite sera au moins égale aux deux
centièmes (2/100) du carré de la longueur totale du périmètre
extérieur exprimé dans les mêmes unités:

f. il n'isolera pas une enclave fermée à l'intérieur de la
Concession.

ARTICLE QUATORZE: Plan de développement

Le plan de développement doit contenir en particulier les éléments
suivants :

- Une étude géologique et géophysique du giserent avec
notamment une estimation des réserves en place et des réserves
prouvées récupérables,

- Une étude de réservoir indiquant les méthodes de
production projetées et justifiant le profil de production
prévisionnel,

- Une étude exhaustive sur les installations récessaires
pour la production, le traiterent, le transport et le stockage des
hydrocarbures,

- Une étude économique avec une estimation détaillée du
coût de développement et d'exploitation, établissant le caractère

commercial de la découverte,

- Une étude sur les besoins en personnel avec le plan de
recruterent et de formation du personnel local,

- Une étude sur la valorisation des produits associés au

pétrole et notamment le gaz dissous ou associé, le gaz de pétrole

liquéfié et les condensats,

y
 nodalitss

ms rot — _ = ne Sans ans man sut

35

calendrier de réalisation des travaux de

dévelopr
ARTICLE DUINZZÆ: Cas d'une découverte située à l'extérieur d'une

Concessi=2

si le T-=ula:-e, à l'occasion de travaux de recherche effectués à
l'extér:2ar 1 périmètre de sa ou ses Concessions mais à
l'intérizur éæ son Permis de recherche, fait la preuve d'une autre

découver=e, s< ‘il a satisfait les conditions énumérées à l'Article

12, il azra, =haque fois, le droit de transformer en Concession un
nouveau péri

tre de son Permis dans les conditions définies à
l'Artic-= 13 =i-dessus.

ARTICLE SEIZE : Obligation d'exploiter

chèvement des travaux d'appréciation et de
enz

le Titulaire s'engage à exploiter l'ensemble de ses
Concessz2>ns suivant les règles de l'art; à conduire

cette
exploitzz=ion selon la réglementation technique en vigueur ou à

défaut d'ur= réglerentation appropriée suivant les saines

ises dans l'industrie pétrolière et gazière

pratiques ES
internazionale avec le souci d'en tirer le rendement optimum

compatirle une exploitation écononique, et suivant des

, Sans rettre en périi ses intérêts fondamentaux
propres d'exploitant, serviraient au maxinun les intérêts

écononi £sndarentaux de la Tunisie.

re si le Titulaire fait la pre gu'aucune méthode

station ne pern

et d'obtenir du gi it des hydrocarbures à
un prix de revient permettant, eu égard aux prix mondiaux desdits
produits, une exploitation bénéficiaire, le Titulaire sera relevé
de l'obligation d'exploiter, mais sous la réserve prévue à
l'Article 17 ci-après.

ERA /

/

/ x
!
KT}

De mêre si une Concession n'a pas encore été accordée, Île
Titulaire pourra, à tout instant, se dégager en renonçant à
demander une Concession, et en abandonnant son Permis de recherche

sur la structure considérée.

ARTICLE DIX HUIT: Dispositions spéciales concernant les gisenents
de gaz n'ayant pas de relation avec un gisement d'hydrocarbures
liquides

1. Dès qu'il est en mesure de donner une évaluation engageante des
réserves en place et des prévisions de production de gaz relatives
à une découverte jugée exploitable, le Titulaire saisit l'AUTORITE
CONCEDANTE en vue d'être fixé sur les quantités dont l'écoulement
peut être assuré sur le rarché local.

Dans les six mois de cette notification, l'administration fait
connaître au Titulaire les quantités dont elle peut garantir
l'écoulenent aux conditions définies ci-après. L'engagement ainsi
pris par l'AUTORITE CONCEDANTE n'est valable que si le Titulaire
commence dans les six mois qui suivent cet engagement, le
progranre d'appréciation visé au paragraphe 2 du présent Article
et notifie sa décision de développement dans les quatre ans à

corpter de la date de notification @e la découverte.

‘2. Dès la conclusion d'un accord entre l'AUTORITE CONCEDANTE et le

Titulaire sur un prograr=e de production/écoulement tel que prévu
au paragraphe 4 du pr

ésent Article, le Titulaire est tenu de
réaliser à ses frais, un progranne cc-plet d'appréciation @e la
découverte de Gaz au terre duquel il reret à l'AUTORITE CONCEDANTE
un rapport technicc-écor

Îique cexportant les élérents mentionnés
au plan de développerent visé à l'Article 14 du présent Cahier des
Charges. L'AUTORITE CONCEDANTE peut faire certifier les réserves
prouvées ainsi que le profil de production projeté par un bureau

de consuitants indépendarts de son choix et à sa charge, auquel

cas le Titulaire est teru de fournir au kureau de consultants

choisi par l'AUTORITE COXCEDANTE toutes les informations et tous

les documents de base nécessaires.

3 Si dans les quatre ans qui suivent Ja réalisation d'une
découverte, ES Ds la production de quantités de gaz
1e À
Cr
38

économiquenent exploitable après satisfaction des besoins propres
du Titulaire, la décision de développement n'est pas notifiée par
le Titulaire, l'AUTORITE CONCEDANTE peut requérir du Titulaire le
transfert de Jla découverte à l'Entreprise Tunisienne d'Activités
Pétrolières.

En contrepartie, l'Entreprise Tunisienne d'Activités Pétrolières
verse chaque année à l'autre Co-Titulaire du Permis vingt pour
cent (20%) des bénéfices d'exploitation calculés, pour les
de recettes, sur la base du prix de cession défini à l'Article 79 du
| présent Cahier des Charges et, pour les charges sur la base des
| dépenses de développement et d'exploitation réalisées par
| l'Entreprise Tunisienne d'Activités Pétrolières sur le gisement.

Ï L'Entreprise Tunisienne d'Activités Pétrolières est libérée de

tout engagement vis-à-vis de chaque Co-Titulaire lorsque ses
i remboursements ont atteint l'équivalent d'une fois et demi le
montant des dépenses de chaque Co-Titulaire ayant abouti à la

découverte gazière.
| Sont considérées comme dépenses liées directement à la découverte

à) Les dépenses d'appréciation consécutives à la mise en

évidence de la structure productive.

} 2) Le ou les forages ayant mis en évidence la structure et

) le ou les forages, même réalisés postérieurement à la première

| rencontre d'indice, et destinés à délimiter la structure en
question.

# s:22) Une quote-part des dépenses de reconnaissance sismique,
géophysique ou autres engagées sur le Permis. Cette quote-part est
proportionnelle au nombre de forages réalisés en rapport avec la

structure visée, rapportée à l'ensemble des forages réalisés sur

le Permis à la date de la décision de transfert de la découverte à

l'Entreprise Tunisienne d'activités Pétrolières.

Le Titulaire a la faculté @e renoncer au remboursement forfaitaire

L
défini ci-dessus et d'opter pour le maintien en compte de

l'ensemble de ses dépenses en vue de leur amortissement sur des

a Ress:
PTE

29

4: De même l'AUTORITE CONCEDANTE, et indépendamment ce
l'existence d'un débouché commercial satisfaisant, aura le droit
de requérir que ie Titulaire effectue, suivant les dispositions
stipulées à l'Article 17 tout ou partie des travaux de mise en
exploitation visés à l'Article 16. Dans ce cas, et sauf accord
amiable conclu ultérieurement entre les deux Parties,
l'exploitation sera éventuellement poursuivie à la demande de
l'AUTORITE CONCEDANTE, suivant lies dispositions stipulés au dit
Article 17.

5. Le Titulaire pourra, à tout instant, se dégager des
cbligations entraînées par les paragraphes 1, 2 et 4 du présent
Article, soit en renonçant à la partie de la Concession à laquelle
elles s'appliquent, dans les conditions prévues à l'Article 76;
soit, dans le cas où une Concession n'a pas encore été attribuée,
en renonçant à la fois à son droit de demander une Concession et à

son Permis de recherche sur la zone considérée.
ARTICLE DIX NEUF: Durée de la Concession

La Concession sera accordée pour une durée de trente années, à
dater de la publication au Journal Officiel de la République
Tunisienne de l'arrêté qui l'établit.

Toutefois, cette Concession prendra fin avant son terme fixe, en
cas de déchéance prononcée en application des Articles 68 et €9
(deux preniers alinéas) du Décret du ler Janvier 1953 sur les
Mines, ainsi que de l'Article 76 du présent Cahier des Charges.

De même, le Titulaire peut, à toute époque, renoncer à tout ou
pèrtie de sa ou ses Concessions, dans les conditions prévues aux
Articles 65 et 66 &u Décret du ler Janvier 1953 sur les Mines et à

l'Article 76 du présent Cahier des Charges.

ARTICLE VINGT : Renouvellement du Permis de recherche en cas de
découverte

1. À l'expiration de la période couverte par le deuxième
renouvellement et si le Titulaire a effectué une découverte telle

que définie j l'Article 11 ci-dessus et a satisfait à ses
13 À
40

obligations de travaux et de dépenses telles que définies à

l'Article 5 ci-dessus, il aura droit à un troisième renouvellement

du permis initial pour une période de deux années.
E p: !

2; Toute découverte, au sens de l'Article 11 ci-dessus,
effectuée par le Titulaire dans la zone couverte par le permis
visé au paragraphe 1 du présent Article, ou par le permis qui en
dérivera à Jla suite du renouvellement ouvrira au Titulaire le
droit de demander l'institution d'une nouvelle Concession dans les
conditions définies à l'Article 12 ci-dessus.

Le troisième renouvellement portera sur une surface S3 égale à
cinquante pour cent (50%) de la surface initiale S0.

3. Pendant cette nouvelle période de renouvellement le Titulaire
s'engage à forer un puits d'exploration. Les dépenses nécessaires
pour la réalisation de ce puits sont estimées à ceux millions
(2.000.000) dollars.

d 4. a. Le Titulaire pourra, s'il le demande obtenir la
réduction complémentaire, dite volontaire, prévue à l'Article 6.

Dans ce cas, le montant mininum, convenu pour les travaux restera

inchangé.

b. Le rême montant ninimun sera également inchangé si la
i surface restante se trouve réduite par l'institution d'une
Concession dérivant du Pernis en cause, comme il est dit au

paragraphe 3 du présent Article.

5. Si le Titulaire n'a pas exécuté le minimum de travaux fixé
ci-dessus dans cet Article, il devra payer à l'AUTORITE CONCEDANTE
F le montant nécessaire à l'achèvement du programme des travaux. Il
est entendu que le coût de chaque puits non foré s'élève à ceux
millions (2.000.000) dollars.

ue M
41

TITRE III

REDEVANCE, TAXES ET IMPOTS DIVERS

ARTICLE VINGT ET UN: Droit d'enregistrement et redevances

superficiaires

Le Titulaire est tenu de payer, tant pour le Permis de recherche
qui pour la ou les Concessions, les droits fixes d'enregistrement,
et en ce qui concerne la ou les Concessions les redevances
superficiaires, dans les conditions prévues par la loi minière et
par la Convention à laquelle est annexé le présent Cahier des
Charges.

ARTICLE VINGT DEUX : Redevance proportionnelle à la production et
impôts sur les bénéfices

I Redevance Proportionnelle à la Production

» Chaque Co-Titulaire s'engage, en outre, à payer ou à
livrer gratuitement à l'AUTORITE CONCEDANTE, une "redevance
prosortionnelle à la production" égale au taux fixé à l'Article 3
de la Convention appliquée à la valeur ou aux quantités,

déterminées en un point dit "point de perception" qui est défini à
l'Article 24 ci-après, des substances ninérales du second groupe
extraites et conservées par lui à l'occasion de ses travaux de
recherche ou de ses travaux d'exploitation, avec tels ajustexrents
qui seraient nécessaires pour tenir coxpte de l'eau et des
impuretés ainsi que des conditions de température et de pression

dans lesquelles ont été effectuées les mesures.
2 Toutefois, sont exonérés de la redevance proportionnelle :

a. Les hyérocarbures bruts consornés par le Cc-
Titulaire pour la marche de ses propres installations (recherche
et exploitation) et leurs dépendances légales, ainsi que pour la

force motrice nécessaire à ses propres pipe-lines de transport.

Ja
42

b. Les hydrocarbures que le Co-Titulaire justifierait
ne pouvoir rendre "marchands".

Ce Les gaz perdus, brûlés, ou réinjectés au sous-sol.

3 La production iiquide sur laquelle s'applique la redevance
proportionnelle sera mesurée à la sortie des réservoirs de
stockage situés sur les champs de production.

Les méthodes utilisées pour la mesure seront proposées par le
Titulaire et agréées par l'AUTORITE CONCEDANTE.

Les mesures seront faites suivant l'horaire dicté par les
nécessités du chantier.

L'AUTORITE CONCEDANTE en sera informée en temps utile. Elle
pourra se faire représenter aux opérations de mesures, et procéder
à toutes vérifications contradictoires.

4. La redevance proportionnelle à la production sera liquidée

et perçue mensuellement.

Dans les quinze (15) jours qui suivent la fin de chaque mois, le
Titulaire transnettra à l'AUTORITE CONCEDANTE un "relevé des
quantités d'hydrocarbures assujetties à la redevance", avec toutes
justifications utiles, lesquelles se référeront notamment aux
mesures contradictoires de production et aux exceptions visées au

paragraphe 2 du présent Article.

Après vérification et correction, s'il y a lieu, le relevé
mensuel ci-dessus sera arrêté par l'AUTORITE CONCEDANTE.

ES Impôt sur les Bénéfices

L'impôt sur les bénéfices sera celui prévu par ia présente

al

Convention.

VAR

mr RS

Î

l
ES 43
4 ARTICLE VINGT TROIS : Choix du paiement en espèces ou en nature

Le choix du mode de paiement de la redevance proportionnelle à la
production, soit en espèces, soit en nature, appartient à
1'AUTORITE CONCEDANTE.

y Celle-ci notifiera, à chaque Co-Titulaire, au plus tard le 30 Juin
$ de chaque année, son choix pour le mode de paiement et également,
dans le cas de paiement en nature, sur les points de livraison

visés aux Articles 26 et 27 (paragraphe 2). Ce choix sera valable
| : du ler Janvier au 31 Décembre de l'année suivante.

Si Ll'AUTORITE CONCEDANTE ne notifiait pas son choix dans le délai
imparti, elle serait censée avoir choisi le mode de perception en

|
| espèces.
1
!

I1 est entendu que, en ce qui concerne le gaz, l'AUTORITE
CONCEDANTE et le Titulaire se concerteront en vue de fixer les
Î dates €@e notification et les périodes de validité appropriées.

ARTICLE VINGT QUATRE : Modalités de perception en espèces de la
redevance proportionnelle sur les hydrocarbures liquides

1. ‘ Si la redevance proportionnelle est perçue en espèces, son
montant sera liquidé mensuellement en prenant pour base: d'une

part, le relevé arrêté par l'AUTORITE CONCEDANTE, con il est dit

à l'Article 22, paragraphe 4 précéent; et d'autre part, la valeur
des hydrocarbures liquides déterminés à la sortie des réservoirs

À de stockage situés sur le chanp de prosuction ci-après désigné
i

“point de perception". Il est convenu que ce montant s'établira en

{ fonction des prix de vente effectivement réalisés conformément à
l'Article 80 ci-dessous, dâiminués es frais de transport mais non

de la RPD, à partir desdits réservoirs jusqu'à bord des navires.

25 Le prix appliqué pour chaque catégorie d'hydrocarbures
4 assuiettis à la redevance sera le prix visé au paragraphe 3 ci-
après pour toute quantité vendue par le Co-Titulaire pendant le
mois en cause, corrigé par des ajustements appropriés de telle

manière que ce prix soit ramené aux conditions de référence

Fi
#

44

adoptées pour la liquidation de Ja redevance et stipulées au
paragraphe 1 ci-dessus.

2 7 Le prix de vente sera le prix qu'il aura effectivement reçu
conformément à l'Article 80 ci-après où à l'Article 78 en ce que
concerne les ventes effectuées pour couvrir les besoins de la

consommation intérieure tunisienne.

4. Les prix unitaires d'application pour le mois en cause seront
calculés selon l'Article 80 et seront communiqués par le Co-
Titulaire en même temps qu'il transmettra le relevé mensuel dont
il a été question au paragraphe 4 de l'Article 23. Si le Co-
Titulaire onet de communiquer les prix, ou ne les communique pas
dané le délai imparti, ceux-ci seront arrêtés d'office par
l'AUTORITE  CONCEDANTE, suivant les principes définis aux
paragraphes 2, 3 et 4 du présent Article, et sur la base des
élérents d'information en sa possession.

Se L'état de liquidation de la redevance proportionnelle pour le
mois en cause sera établi par l'AUTORITE CONCEDANTE et notifié au
Co-Titulaire. Ceiui-ci devra en effectuer le paiement entre les
mains du comptable public qui lui sera désigné, dans les quinze
(15) jours qui suivront la notification de l'état de liquidation.

Tout retard dans les paiements donnera à l'AUTORITE CONCEDANTE,
et sans mise en dereure préalable, le droit de réclarer au Co-
Titulaire des intérêts noratoires calculés au taux d'escompte de
la Banque Centrale de Tunisie, sans préjudice des autres sanctions
prévres au présent Cahier ces Charges.

6. S'il survient une contestation concernent la liquidation de
la redevance mensuelle, un état de liquidation provisoire sera

établi, le Co-Titulaire entendu, sous la signature du Ministre

chargé de l'Energie. 11 sera exécutoire p le Co-Titulaire dans

les conditions pré eu par
VE Après règlement de la contestation, il sera établi un état de
liquidation définitive sous la signature du Ministre chargé de
l'Energie. Les moins perçus donneront lieu à versement d'intérêts

moratoires calculés au taux d'escompte de la Bangue Centrale de

PEN EL
45

Tunisie au profit de l'Etat, lors de la liquidation définitive
mentionnée ci-dessus et calculée à partir des dates des paiements

effectués au titre @es liquidations provisoires.

ARTICLE VINGT CINQ: Perception en nature de la redevance
proportionnelle sur les hydrocarbures liquides

Le Si la redevance proportionnelle sur les hydrocarbures
liquides est perçue en nature, elle sera due au point de
perception défini à l'Article 24 ci-dessus. Toutefois, elle pourra
être livrée en un autre point dit "point de livraison", suivant
les dispositions prévues à l'Article 26 ci-dessous.

2. En mêre tezps qu'il adressera à l'AUTORITE CONCEDANTE le
relevé visé au paragraphe 4 de l'Article 22 ci-dessus, le Co-
Titulaire fera connaitre les quantités des différentes catégories
d'hydrocarbures liquides constituant la redevance proportionnelle
et l'emplacenent précis où elles seront stockées.

ARTICLE VINT SIX: Enlèvement de la redevance en nature sur les
hydrocarbures liquides

1 L'AUTORITE CONCEDANTE peut choisir, comme point de livraison
des hydrocarbures liquides constituant la redevance en nature,
soit le point de perception, soit tout autre point situé à l'un
des terminus des pipe-lines principaux du Titulaire, normalement
exploités pour le çcenre d'hydrocarbures liquides à délivrer, par
exenple, les postes de chargenent sur bateaux-citernes ou wagons-
citernes.

L'AUTORITE CONCEDANTE anménagera à ses frais les moyens de
réception adéquats, au point convenu pour la livraison. ils seront
adaptés à l'irportance, à Ja sécurité et au mode de production du

gisement d'hydrocarkures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire de construire
les installations de réception visées ci-dessus, mais seulement
dans la mesure où il s'agira d'installations normales situées à

proximité des champs de production. Elle devra alors fournir les

Fr
46

matériaux nécessaires et rerbourser, dans la ncnnaie de dépense,

au Titulaire, ses débours réels.

Chaque Co-Titulaire sera en outre dégagé de toute responsabilité
civile en ce qui concerne les dommages causés par le fait des
personnes dont il doit répondre, ou des choses qu'il a sous sa
garde, à raison des travaux ainsi exécutés par lui pour le compte
de l'AUTORITE CONCEDANTE et suivant les prescriptions et sous le
contrôle de celle-ci.

2. Les hydrocarbures liquides constituant la redevance en nature
seront livrés par le Co-Titulaire à l'AUTORITE CONCEDANTE au point
de livraison fixé par cette dernière, comme il est dit au
paragraphe précédent. Si le point de livraison est distinct du
point de perception, c'est-à-dire en dehors du réseau général de
transport du Titulaire, l'AUTORITE CONCEDANTE remboursera au Co-
Titulaire le coût réel des opérations de manutention et de
transport effectuées par celui-ci entre le point de perception et
le point de livraison, y compris la part d'amortissement de ses
installations et les assurances contre les pertes et la pollution.
Si les hydrocarbures liquides sont transportés par une tierce
partie et que celle-ci n'accepte pas de souscrire une assurance
contre les pertes ou la pollution, le Co-Titulaire peut contracter
ce type d'assurance et sera remboursé des coûts qui en dérivent.

3. Les hydrocarbures liquides, constituant la redevance en
nature, deviendront la propriété de l'AUTORITE CONCEDANTE à partir
du point de perception.

La responsabilité du Titulaire vis-à-vis de l'AUTORITE CONCEDANTE,
pour le transport entre le point de perception et le point de
livraison sera celle d'un entrepreneur de transport vis-à-vis du

propriétaire de la marchandise transportée.

pertes normales par coulage au cours du transport
steront à la charge.de l'AUTORITE CONCEDANTE.

0 L'enlèvement des hydrocarbures liquides constituant la
redevance en nature sera fait au rythme concerté chaque mois entre

le Co-Titulaire et l'AUTORITE CONCEDANTE.
FF \ rh
47

Sauf en cas de force rajeure, 1'AUTORITE CONCEDANTE devra aviser
le Co-Titulaire au moins dix (10) jours à l'avance des

< modifications qui pourraient survenir dans le programme prévu de
chargement des bateaux-citernes ou des wagons-citernes.

L'AUTORITE CONCEDANTE fera en sorte que la redevance due pour le
mois écoulé soit retirée d'une manière régulière dans les trente
jours (30) qui suivront la remise par le Co-Titulaire de la
| communication visée au paragraphe 2 de l'Article 25.

Î Toutefois, un plan d'enlèvement portant sur des périodes

i supérieures à un mois pourra être arrêté d'un commun accord.

Si la redevance a été retirée par l'AUTCRITE CONCEDANTE dans un
délai de trente (30) jours, le Co-Titulaire n'aura pas droit à une

indemnité de ce chef.

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du
Co-Titulaire une prolongation de ce délai de trente (30) jours
pour une nouvelle période qui ne pourra dépasser soixante (60)
jours, et sous réserve que les quantités ainsi accumulées ne
dépassent pas trente milie (30.000) mètres cubes.

La facilité ainsi donnée cessera d'être gratuite. L'AUTORITE

CONCEDANTE devra payer au Co-Titulaire une indennité calculée

suivant un tarif concerté à l'avance, et rénunérant le Co-
3 Titdlaire des charges additionnelles gu'entraine pour lui cette
cbligation.

5 De toute manière, le Co-Titulaire ne pourra pas être tenu de
{ prolonger la facilité visée au dernier alinéa du paragraphe
précédent, au-delà de l'expiration d'un déjiai total de quatre-
Vingt-@ix (30+60)- jours. Passé ce délai, ou si les quantités
lées pour le compte de 1l'AUTORITE CONCEDANTE dépassent

trente mille mètres cubes (30.000 m3), les quantités non perçues

a

par elle ne seront plus dues en nature par le Co-Titulaire qui
L aura le droit de vendre ces quantités sur le rarché du pétrole et
dont la seule obligation sera de remettre à l'AUTORITE CONCEDANTE

les dt : Ce la vente et du relèvement.
#7? \
48

6. Si les dispositions prévues au second alinéa du paragraphe 5
du présent Article, étaient arenées à jouer plus de deux (2) fois
dans le cours de l'un des exercices visés à l'Article 23, second
alinéa ci-dessus, le Co-Titulaire pourra exiger que la redevance
soit payée en espèces jusqu'à la fin dudit exercice.

ARTICLE VINGT SEPT :”Redevance dus sur le gaz

1. L'AUTORITE CONCEDANTE aura le droit de percevoir sur le gaz
produit par le Co-Titulaire, après les déductions prévues à
l'Article 22, paragraphe 2, une redevance calculée suivant les
dispositions spécifiées dans l'Article 30 du Décret Loi. La
redevance sera perçue :

- soit en espèces sur le gaz vendu par le Co-Titulaire, sur
la base des prix réels de vente de ce dernier, après les
ajustements nécessaires pour les rarener aux conditions du point
de perception; ce point de perception étant l'entrée du pipe-line
principal de transport du gaz;

- soit en nature sur le gaz commercial produit par le Co-
Titulaire, resuré à la sortie des installations de traiterent. Les
méthodes utilisées pour la mesure seront proposées par Île
Titulaire et agréées par l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE en sera inforrée en temps utile.

Elle pourra se faire représenter aux opérations de resure et
procéder à toutes vérifications contradictoires. L'AUTORITE
CONCEDANTE pourra choisir comme point de livraison, soit le point
de perception comme il est défiri au paragraphe précédent, soit
tout autre point situé à l'un des terminus des pipe-lines
principaux du Co-Titulaire dans es conditions analogues à celles

indiquées dans l'Article 26 par2graphes 1, Z et 3.

25 Si le Co-Titulaire décide d'extraire, sous la forme liquide,
certains hydrocarbures qui peuvent exister dans le gaz brut,
1'AUTORITE CONCEDANTE percevra la redevance après traitement. La

redevance sur ces produits liquides sera due, soit en nature, soit
Pa A
a.

49

en espèces,. à partir d'un "point de perception secondaire" qui
sera celui où les produits liquides sont séparés du gaz.

Dans le cas où la livraison s'effectuerait en nature, un point ce
livraison différent pourra être choisi par accord mutuel. Il
coïincidera avec une des installations de livraison prévues par le
Co-Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais ce
manutention et de transport, dans des conditions analogues à
celles qui font l'objet de l'Article 26, paragraphes 2 et 3.

La redevance en espèces sera calculée sur le prix effectif de
vente, avec les ajusterents nécessaires pour le ramener aux

conditions correspondant au point de perception secondaire.

Le choix de percevoir la redevance, en espèces ou en nature, sera
fait comme prévu pour les hydrocarbures liquides à l'Article 23

ci-dessus.

EN La gazoline naturelle séparée par simple détente sera
considérée comme un hydrocarbure liquide, qui peut être remélangé
au pétrole brut, sauf interdiction motivée de  l'AUTORITE
CONCEDANTE.

Un plan d'enlèverent portant sur des périodes de six (6) mois
pourra être arrêté d'un commun accord, qu'il s'agisse soit €@e la
redevance payée en gazoline naturelle, soit de l'écoulement dudit

produit pour les besoins de l'éconozie tunisienne.
4. Le Co-Titulaire n'aura l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour

nent dans la mesure où il aurait

rendre son gaz rarchand, et seui
trouvé ur débouché cormercial pour ledit gaz;

- ni de stabiliser ou de stocker la gazoline naturelle;

- ni de réaliser une opération particulière de traitement ou
de recyclage.

Î kg
mort haben à

50

s. Dans le cas où l'AUTORITE CONCEDAXTE choisira de percevoir la
redevance en nature, elle devra fournir, aux points de livraison
agréés, des moyens de réception adéquats: à ses propres frais,
capables de recevoir sa quote-part des liquides au moment où ces
derniers deviendront disponibles au fur et à mesure de leur
production ou de leur sortie des usines de traitement. L'AUTORITE
CONCEDANTE prendra en charge les liquides à ses risques et périls,
dès leur livraison. Elle ne pourra pas imposer un stockage au Co-
Titulaire pour ces liquides.

6. Dans le cas où l'AUTORITE CONCEDANTE choisira de percevoir la
redevance .en espèces, la redevance sera liquidée mensuellenent
suivant les dispositions de l'Article 22, paragraphe 4 et de
l'Article 24 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en nesure de recevoir la
redevance en nature dans les conditions spécifiées au paragraphe 5
du présent Article, elle sera réputée avoir renoncé à la
perception en nature de cette redevance ou de la partie de cette
redevance pour laquelle elle n'aura pas de moyens de réception
adéquats.

ARTICLE VINGT HUIT : Redevance êve sur les solides

Si le Co-Titulaire exploite des hydrocarbures solides naturels, la
redevance sera fixée d'un corzun eccord, corpte-tenu @es
conditions d'exploitation du giserent, à un taux compris entre
trois et dix pour cent.

f kg

HER

PRE

BC ar si. haie. Le A

s1

TITRE IV

ACTIVITES ANNEXES DES INSTALLATIONS DE
RECHERCHE ET D'EXPLOITATION DU TITULAIRE

ARTICLE VINGT NEUF: Facilités données au Titulaire pour ses
installations annexes

L'AUTORITE CONCEDANTE, dans le cadre des dispositions légales en
la matière, et notamment des Articles 72, 73, 74, 75, 76, 77, 18
et 80 du Décret du ler Janvier 1953 sur les Mines donnera au
Titulaire toutes facilités en vue d'assurer à ses frais, d'ure
manière rationnelle et économique, la prospection, l'exploration,
l'extraction, le transport, le stockage et l'évacuation ces
produits provenant de ses recherches et des exploitations, ainsi
que toute opération ayant pour objet la préparation desdits
produits en vue de les rendre narchanés.

Rentrent notamment dans ce cas, en sus des installations
mentionnées explicitement au Décret du ler Janvier 1953 sur les

Mines, et dans la mesure du possible:

a. l'aménagerent des dépôts de stockage sur les champs

production, dans les ports d'embarquement, ou à proximité ces
usines de préparation, ou éventuellenent de traitement;

b. les communications routières, ferroviaires où aériennes
maritimes, les raccordements aux réseaux généraux de
routières, ferrées ou aériennes et naritimes;

c. les pipe-lines, stations de ponpage et toutes installatiors
ayant pour objet le transport en vrac des hydrocarbures;

d. les postes d'embarquenent situés sur le domaine public

ou le domaine public des ports maritimes ou aériens;

e. les télécommunications et leurs raccordements aux réseaux
généraux de télécommunications tunisiens;

4 tu
PER

52

f. les branchements sur les réseaux de distribution d'énergie; les
lignes privées de transport d'énergie;

g. les alimentations en eau potable et industrielle;

h. les installations d'épuration et éventuellement, @e traitement
de gaz bruts.

ARTICLE TRENTE: Installations ne présentant pas un intérêt public
général

1. Le Titulaire établira lui-même, et à ses frais, risques et
périls, toutes installations qui seraient nécessaires à ses
recherches et à ses exploitations et qui ne présenteraient pas un
caractère d'intérêt public général, qu'elles soient situées à
l'intérieur ou à l'extérieur des concessions.

Rentrent notannent dans ce cas:

a. les réservoirs de stockage sur les champs de production;

b. les "pipe-lines" assurant la collecte du pétrole brut ou
du gaz depuis les puits jusqu'aux réservoirs précédents;

© ©. les "pipes-lines"d'évacuation permettant le transport du

pétrole brut ou du gaz depuis lesdits réservoirs jusqu'au point
d'erbarquement par chenin de fer, ou par mer, ou jusqu'aux usines
de traitement;

é. les réservoirs de stocrage aux points d'enbarquexent;

e. les installations d'e-barquezent en vrac par pipe-linres
perrettant le chargerent des “agons-citernes ou des bateaux-
citernes;

éont le Titulaire

f. les adducticns d'eau particu
aurait obtenu l'autorisation ou ia Concession;

g. les lignes privées de transport d'énergie électrique;

h. les pistes et routes de service pour l'accès terrestre
et aérien à ses chantiers:

> D les téléce-nunications entre ses chantiers;

5 À d'une manière générale, les usines, centrales thermiques
installations industrielles, ateliers et bureaux destinés à
l'usage exclusif du Titulaire, et qui constitueraienrt des
dépendances légales ée son entreprise;

PART
3

x. l'utilisation de son propre matériel de transport
terrestre et aérien permettant l'accès à ses chantiers.
2: Four les installations visées aux alinéas (c), (e), (f) et
(g) du paragraphe précédent, le Titulaire sera tenu, si l'AUTORITE
CONCEDANTE l'en requiert, de laisser des tierces personnes
utiliser lesdites installations, sous les réserves suivantes:

CA le Titulaire ne sera tenu ni de construire, ni de garder
des installations plus importantes que ses besoins propres ne le

nécessitent;

b. les besoins propres du Titulaire seront satisfaits en

priorité sur ceux des tiers utilisateurs;

CS l'utilisation par des tiers ne gênera pas l'exploitation

faite par le Titulaire pour ses propres besoins;

d. des tiers utilisateurs paieront au Titulaire une juste

indemnité pour le service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront
fixés par le Ministre chargé de l'Energie sur la proposition du

Titulaire.

Ils seront établis de manière à couvrir, à tout instant, les
dépenses réelles du Titulaire, y compris une quote-part de ses
frais norraux d'anortisserent et d'entretien plus une marge de
quinze pour cent (15%) pour frais généraux et bénéfices, marge non

applicable à l'Etat Tunisien.

3 L'AUTORITE CONCEDANTE se réserve le droit d'imposer au
Titulaire de conclure, avec des tiers titulaires de Permis ou de
concessions minières, des accords en vue d'aménager et d'exploiter
en commun les ouvrages visés aux alinéas (c), (e), (f), (g) et (h)
du paragrarhe 1 du présent Article, s'il doit en résulter une
économie dans les investissements et dans l'exploitation de

chacune ces entreprises intéressées.

CT L'AUTORITE CONCEDANTE, dans le cadre de ia législation et de

la D en, Mégane fera toute diligence en vue de
\

ts
54

pourvoir le Titulaire des autorisations nécessaires pour exécuter
les travaux visés au paragraphe 1 du présent Article.

ARTICLE TRENTE ET UN: Dispositions applicables aux ‘'pipe-lines'!

Les pipe-lines pour le transport en vrac des substances
minérales du second groupe seront installés et exploités par le
Titulaire et à ses frais, conformément aux règles de l'Art, et
suivant des prescriptions réglementaires de sécurité applicables à

ces ouvrages.

Le Titulaire prendra toutes précautions utiles pour éviter les
risques de pollution des nappes d'eau voisines des pipe-lines, et
les risques de perte d'hydrocarbures, d'incendie ou d'explosion.

Si .le tracé des pipe-lines traverse des élénents du domaine
public, ou des propriétés privées, et si l'implantation de ces
pipe-lines re peut pas être résolue soit par les accords amiables
obtenus par le Titulaire, soit par le simple jeu des Articles 74,
76 et 77 du Décret du ler Janvier 1953 sur les Mines, on
appliquera les dispositions suivantes:

Les projets d'exécution seront établis par le Titulaire et soumis
à l'approbation préalable de l'AUTORITE CONCEDANTE après une
enquête parcellaire réglerentaire.

L'AUTORITE CONCEDANTE se réserve le droit d'imposer des
modifications au tracé projeté par le Titulaire, si le résultat €e

l'enquête susvisée rend nécessaire de telles modifications.

L'occupation des propriétés privées par le Titulaire sera faite
dans les conditions fixées par les Articles 77 et 78 du Décret du
ler Janvier 1953 sur les Mines.

L'occupation des parcelles du domaine public sera faite sous le
régime des autcrisations d'occupation temporaire du domaine
public, suivant le droit corxun en vigueur pour les occupations de
l'espèce, et les règlements particuliers applicables aux diverses
catégories d'éléments du domaine public.

W7 k nv
ae bte rem

nl 0 ED DS RAT Om

55

Les dispositions du présent Article s'appliquent aux instailaticrs
annexes e pipe-lines, telles que stations de  ponpage,
réservoirs,brise-charges, évents, ventouses, vidanges, etc.

ARTICLE TRENTE DEUX: Utilisation par le Titulaire de l'outiilase
public existant

Le Titulaire sera admis à utiliser, pour ses recherches et ses
exploitations, tous les éléments existants de l'outillage public
de la Tunisie, suivant les clauses, corditions et tarifs en
vigueur et sur un pied de stricte égalité au regard des autres
usagers.

ARTICLE TRENTE TROIS: Installations présentant un intérêt public
général effectuées par l'AUTORITE CONCEDANTE (ou ses ayants-
droits) à la demande du Titulaire

1. Lorsque le Titulaire justifiera avoir besoin, pour développer
son industrie de recherche et d'exploitation de substances
minérales du second groupe, de compléter l'outillage public
existant, ou d'exécuter des travaux présentant un intérêt public
général, il devra en rendre compte à l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE et le Titulaire s'engagent à se concerter
pour trouver la solution optimale susceptible de répcrdre aux
besoins légitires exprirés par le Titulaire, compte ‘tenu des
dispositions législatives et réglerentaires en vigueur concernant
le doraine public et les services publics en cause.

ds Sauf dispositions contraires énoncées aux Articles 37, 38 et
39 ci-après, les deux Parties conviennent d'appliquer les

modalités ci-dessous:

ä- Le Titulaire fera connaitre à l'AUTORITE CONCEDANTE ses

entions concernant les installations en cause.

11 appuiera sa demande d'une note justifiant la nécessité
desdites installations, et d'un projet d'exécution précis.

4 à aX

56

11 y mentionnera les délais d'exécution qu'il entendrait
cbserver s'il était chargé de l'exécution des travaux. Ces délais
devront correspondre aux plans généraux “e cGéveloppement de ses
opérations en Tunisie, tels qu'ils auront été exposés par lui dans
les rapports et compte-rendus qu'il est tenu de présenter à
1'AUTORITE CONCEDANTE en application &u Titre V du présent Cahier
des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître au
Titulaire dans un délai de trois (3) mois, ses observations sur
l'utilité des travaux, ses observations concernant les
dispositions techniques envisagées par le Titulaire et ses
intentions concernant les rodalités suivant lesquelles les travaux
seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même,
soit d'en confier l'exécution au Titulaire.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les
travaux demandés, elle précisera si elle entend assurer elle-même
le financement des dépenses de prenier établissement
correspondantes, ou bien si elle entend inposer au Titulaire de
lui rembourser tout ou partie des susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à
1'AUTORITE CONCEDANTE la totalité (cu la part convenue) des
dépenses réelles d

ent

justifiées, par échéances mensuelles et
dans le mois qui suit la présentation des décomptes, sous peine

d'intérêts roratoires calculés au taux légal.

ds Dans les cas visés à l'alinéa (c) précédent, les projets
d'exécution seront mis au point d'un commun accord entre les deux
Parties, conformément aux règles de l'Art, et suivant les clauses
et conditions générales et les spécifications techniques
particulières appliquées par les ééparterents intéressés de la
Tunisie.

Les projets seront approuvés par le Ministre chargé de
l'Energie, le Titulaire entendu.

H bay
57

Il sera tenu compte des observations de ce dernier dans la plis
large mesure possible.

Le Titulaire aura le droit de retirer sa demande, s'il juge trep
élevée la participation financière qui lui est imposée.

S'il accepte la décision du Ministre chargé de l'Energie,
1'AUTORITE CONCEDANTE est tenue d'exécuter les travaux avec
diligence et d'assurer la mise en service des ouvrages dans un
délai normal eu égard aux besoins légitimes exprimés par le
Titulaire et aux moyens d'exécution susceptibles d'être mis en
ceuvre.

ss Les ouvrages ainsi exécutés seront mis à la disposition du

Titulaire pour la satisfaction de ses besoins, mais sans que
celui-ci puisse en revendiquer l'usage exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office
ou concessionnaire désigné par celle-ci, en assurera
l'exploitation, l'entretien et le renouvellement, dans les
conditions qui seront fixées au moment de l'approbation des

projets d'exécution.

4. Le Titulaire, en contrepartie de l'usage desdites
installations, payera à leur exploitant les taxes d'usage, péages
et tarifs qui seront fixés par le Ministre chargé de l'Energie, le
Titulaire entendu. Ceux-ci seront corparetles aux taxes, péages et
tarifs pratiqués en Tunisie pour ces services publics où
entreprises similaires, s'il en existe. A défaut, ils serort
calculés cor

se il est dit à l'Article 30, paragraphe 2, éernier
alinéa ci-dessus.

Au cas où le Titulaire aurait, conne il est dit à l'alinéa (c) du

paragraphe 2 du présent Article, renboursé tout ou partie des

éépenses de prenier établisserent, il en sera tenu compte dans la
même proportion dans le calcul éges tarifs, péages et taxes

d'usage.

Î 12
f
58

ARTICLE TRENTE QUATRE: Installations présentant un intérêt public
général exécutées par le Titulaire, Concession ou autorisation
d'outillage public

Dans le cas visé à l'Article précédent, paragraphe 2, alinéa (b),
où  l'AUTORITE CONCEDANTE décide de confier au Titulaire
l'exécution des travaux présentant un intérêt public général,
celui-ci bénéficiera, pour les travaux considérés d'une Concession
ou d'une autorisation d'outillage public.

1. S'il existe déjà, pour le type d'installation en cause, une
réglementation, codification, ou jurisprudence des autorisations

ou concessions de l'espèce, on s'y référera.

Tel est le cas, notamment des occupations temporaires du domaine
public, des installations portuaires, des prises et adductions
d'eau, des embranchements de voies ferrées.

2. S'il n'en existe pas, et sauf dispositions contraires
stipulées aux Articles 37, 38 et 39 ci-après, on appliquera les
dispositions générales ci-dessous.

La Concession (ou l'autorisation) d'outillage public, sera
formulée dans un acte séparé, distinct de l'arrêté de la
Concession.

La construction et l'exploitation seront faites par le Titulaire
aux risques et périls de celui-ci.

Les projets seront établis par le Titulaire. Ils seront approuvés

par le Ministre chargé de l'Energie.

Les règlements de sécurité et d'exploitation seront approuvés par
le Ministre chargé de l'Energie, le Titulaire entendu.

Les cuvrages construits par le Titulaire sur le domaine de l'Etat
ou des collectivités ou des établissements publics feront retour
de droit à l'Autorité responsable dudit domaine en fin de
Concession.

ZE)

Enfin, la Concession conportera l'obligation pour le Titulaire de
mettre ses ouvrages et installations à Ja disposition de
l'AUTORITE CONCEDANTE et du public, étant entendu que le Titulaire
aura le droit de satisfaire ses propres besoins par priorité,
avant de satisfaire ceux des autres utilisateurs. Les tarifs
d'utilisation seront fixés comme il est dit à l'Article 30,

paragraphe 2, dernier alinéa.

ARTICLE TRENTE CINQ: Durée des autorisations ou des concessions
consenties pour les installations annexes du Titulaire

Li Les autorisations ou concessions d'occupation du domaine
public ou du domaine privé de l'Etat, les autorisations ou
concessions d'outillage public, seront accordées au Titulaire pour

la durée de validité du Permis de recherches.

es conditions,

Elles seront autcratiquenent renouvelées aux nm
tant que ce Permis (ou une portion de ce Pernis) sera iui même

renouvelé.

Elles seront automatiquement prorogées, le cas échéant, si le
Titulaire obtient une ou plusieurs concessions, instituées comme
il est dit à l'Article 12 et jusqu'à l'expiration de la é@ernière

de ces concessions.

2e Si, toutefois, l'ouvrage motivant l'autorisation ou la
Concession cessait d'être utilisé par le Titulaire, l'AUTORITE

CONCEDANTE se réserve les droits définis ci-dessous:

e. Lorsque l'ouvrage susvisé cessera définitivezent d'être
utilisé par le Titulaire, l'AUTORITE CONCEDANTE pourra prononcer
d'office l'annulation de l'autorisation de la déchéance de la

Concession correspondante;

b. Lorsque l'ouvrage susvisé ne sera que morentanément
inutilisé, Je Titulaire pouvant ultérieurement avoir besoin d'en
reprendre l'utilisation, 1l'AUTORITE CONCEDANTE pourra en requérir
l'usage provisoire soit pour son compte, soit pour le compte d'un

tiers désigné par elie.

Pr: ha
Toutefois, le Titulaire reprendra l'usage dudit ouvrage dès que
celui-ci deviendra à nouveau nécessaire pour ses recherches cu ses

exploitations.

ARTICLE TRENTE S1X: Dispositions diverses relatives aux
autorisations ou concessions autres que la Concession minière

De toute manière, les règles imposées au Titulaire pour
l'utilisation d'un service public, pour l'occupation du domaine
public ou du domaine privé de l'Etat et pour les autorisations ou
concessions d'outillage public, seront celles en vigueur à
l'époque considérée, en ce qui concerne la sécurité, la
conservation et la gestion du domaine public et des biens €ée
l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à
versement par le Titulaire des droits d'enregistrerent, taxes et
redevances prévus à l'époque par les barènes généraux communs à
tous les usagers.

Les tarifs, taxes d'usazse et péages seront ceux des barères
généraux en vigueur pour les actes de l'espèce. L'AUTORITE
CONCEDANTE s'engage à re pas instituer à l'occasion ce la
délivrance des concessicrs ou autorisations susvisées et au
détriment du Titulaire, ces redevances, taxes, péages, droits cu
taxes d'usage frappant les installations annexes du Titulaire
d'ure manière discriminatoire, et constituant des tares ou irpôts
additionnels céguisés n'ayant plus le caractère d'une juste
rémunération d'un service rendu.

ARTICLE TRENTE SEPT: Dispositions applicables aux captages et

adductions d'eau

Le Le Titulaire est censé parfaiterent connaître les difficultés

de tous ordres que soulè-ent les problëres d'alimentation en eau
potable, industrielle ou agricole dans le périmètre couvert par le

Permis initial dont il a été question à l'Article 2 ci-dessus.

= Le Titulaire pourra, s'il le demande, souscrire des polices

d'abonnement temporaires ou permanentes aux réseaux publics de

P ñ V
Fa 61

distribution d'eau potable ou industrielle, dans la limite de ses

besoins légitimes, et dans la limite des cébits dont ces réseaux
peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions
générales et tarifs applicables pour les réseaux publics en
question.

Les branchements seront établis sur projets approuvés par le
f |: Ministre de l'Agriculture (Service Hydraulique) par le Titulaire
Î : et à ses frais, suivant les clauses et conditions techniques
| (à applicables aux branchements de l'espèce.

Notamnent, les branchements destinés à rester en place plus de
quatorze (14) ans seront exécutés en tuyaux de fonte centrifugée,
ou en tuyaux d'une qualité et d'une durabilité équivalentes.

Les travaux pendant leur exécution seront souris au contrôle du
Ministre de l'Agriculture (Service Hydraulique) et feront l'objet
| d'essais de réception par ledit service.

Le Ministre de l'Agriculture, dans la décision portant
autorisation du branchement et approbation du projet, et s'il

s'agit de brancherent destiné à être utilisé pendant plus de
quatorze (14) ans, pourra imposer que le branchement soit remis,
après réception, à l'organisme ou concessionnaire chargé de la
i gestion du réseau public dont dérive le branchezent et qu'il soit

! classé dars les ouvrages dudit réseau public.

Par ailleurs, le Ministre de l'Agriculture se réserve le droit
i d'imposer un dianètre des canalisations tel que le @ébit possible
en service normal dans les canalisations en ciestion dépasse de

vingt pour cent (20%) ie débit garanti à la police d'abonnement.

Enfin, le Ministre de l'A

iculture pourra prescrire au Titulaire
d'exécuter un brancherent d'un diamètre supérieur au diamètre fixé
par la règle précédente, en vue de desservir des points d'eau
{- publics ou des tiers abonnés sur ledit branchement, à charge de
rerbourser au Titulaire le supplément de dépenses entraîné par

7 Lai

E cette CT
62

3, Lorsque le Titulaire aura besoin d'assurer temporairement
l'alimentation en eau de ses chantiers notament de ses ateliers
de sondage, et lorsque les besoins légitimes du Titulaire ne
pourront pas être assurés économiquement par un branchement sur un
point d'eau public existant (ou un réseau public de distribution
d'eau), l'AUTORITE CONCEDANTE s'engage à lui donner toutes
facilités d'ordre technique ou adninistratif, dans le cadre des
dispositions prévues par le Code des Eaux en vigueur, et sous
réserve des droits qui pourront être reconnus à des tiers, pour
effectuer, sous le contrôle du service spécial des eaux, les
travaux de captage et d'adduction des eaux du domaine public qui

seraient nécessaires.

Le ‘Titulaire aura la facilité d'utiliser, sous le régime d'une
autorisation provisoire délivrée par le Ministre de l'Agriculture,
les eaux du do-aine public découvertes par lui à l'occasion de ses
travaux, pourvu qu'il n'endommage par la nappe dont elles
proviendraient, et ne porte pas atteinte à des droits d'eau
reconnus à des tiers. Il est bien entendu que, dans ce cas, il
déposera immédiatement une demande régulière d'autorisation ou de
Concession concernant ces eaux. Cette faculté subsistera jusqu'à
ce qu'il soit statué sur ladite demande, conformément à la

procédure fixée par le Code des Eaux en vigueur.

Les ouvrages de captage (à l'exclusion des ouvrages d'adduction)

exécutés par le Titulaire en application des autorisations visées

ci-dessus, fercrt retour à l'Etat sans indemnité, tels qu'ils se

trouvent lorsque le Titulaire aura cessé ce les utiliser.

Si les travaux de captage effectués par le Titulaire donnent un
débit supérieur aux besoins de celui-ci, l'AUTORITE CONCEDANTE
pourra requérir que le Titulaire livre aux services publics la

fraction du débit dont il n'a pas l'utilisation, contre une juste

e-part de ses dépenses d'exploitation et

ndernité couvrant la que

d'entretien des cuvrages hydrauliques.

En tout état de cause, l'AUTORITE CONCEDANTE pourra requérir que
le Titulaire assure gratuitement et pendant toute la durée qu'il
exploitera le captage autorisé, l'alimentation des points d'eau
publics, dans S. limite du dixième du débit de captage, une fois

1

+47

cum
DIN PGI A LES MR DUR AN à RE A D au à vu ae AR BUCEE DE AVS

63

déduits les débits réservés au profit de points d'eau publics

Fe préexistants, ou les débits réservés pour couvrir les droits

reconnus à des tiers.

4. Lorsque le Titulaire aura besoin d'assurer d'une manière

permanente l'alimentation de ses chantiers miniers où de ses

installations annexes, et qu'il ne pourra obtenir que ses besoins
1 légitimes soient assurés d'une manière suffisante, économique,
! durable et sûre, par un branchement sur un point d'eau public
existant (ou un réseau public de distribution d'eau), les deux

| ‘ Parties conviennent de se concerter pour rechercher de quelle
| manière pourront être satisfaits les besoins légitimes du
Î

Titulaire:
a. Tant que les besoins exprinés par le Titulaire restent

j
|
É
l
| inférieurs à mille mètres cukes (1.000 m3) d'eau potable par jour,
| 1'AUTORITE CONCEDANTE s'engage, sous réserve des droits antérieurs
| reconnus à des tiers ou au profit de points d'eau publics
préexistants et si elle ne veut pas (ou ne peut pas) exécuter
il elle-même dans des délais satisfaisants les travaux de captage
| nouveaux ou de développement de captages (ou réseaux publics)
j existants, à donner toutes facilités au Titulaire pour effectuer,
$ à ses frais, les captages et adductions nécessaires, dans les

ccenditions stipulées aux paragraphes 2 et 3 du présent Article.

d L'AUTORITE CONCEDANTE, le Titulaire entendu, et compte tenu des

données acquises par l'inventaire des ressources hydrauliques de
! la Tunisie, se réserve le droit d'arbitrer équitablerent les
intérêts éventuellenent opposés du Titulaire, des tiers
utilisateurs et es services pubiics, et de désigner le ou les
erplacements où le Titulaire obtiendra l'autorisation (ou la

Concession) de captage; dans une zone couvrant le périmètre du

at are nf Stilersoe «

Permis initial visé à l'Article 2, plus une bande frontière d'une
profondeur de cinquante kilomètres (50 km) à partir dudit
périmètre. Le choix sera fait pour faire bénéficier le Titulaire
des conditions géographiques et économiques les plus favorables

possibles,

x M lg cove

b. Si les besoins permanents exprimés par le Titulaire
dépassent le débit de mille mètres cubes (1.000 m3) par jour,

pris
É

moonpe seche es

€4

Ll'AUTORITE  CONCEDANTE ne peut, d'ores et déjà, s'engager à
autoriser le Titulaire à capter un tel éébit dans la zone couverte
par le Permis minier initial plus la bande frontière d'ure

profondeur de cinquante kilomètres visée à l'alinéa précédent.

Dans cette hypothèse, les deux Parties se concerteront pour
adopter toute mesure susceptible de satisfaire les besoins
légitimes du Titulaire, compte tenu d'une part, des données
fournies par l'inventaire des ressources hydrauliques de la
Tunisie et d'autre part, de la politique générale suivie par
1l'AUTORITE CONCEDANTE en matière d'utilisation des ressources
hyérauliques.

5. Le Titulaire s'engage à se soumettre à toutes les règles et
disciplines d'utilisation qui lui seraient prescrites par
l'AUTORITE CONCEDANTE en ce qui concerne les eaux qu'il pourrait
capter, et qui appartiendraient à un système aquifère déjà
cataloqué et identifié par l'inventaire des ressources
hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissaient à la
découverte d'un système aquifère nouveau, non encore catalogué ni
identifié par l'inventaire des ressources hydrauliques, n'ayant
pas de communication avec un autre systène aquifère déjà reconnu,
l'AUTORITE CONCEDANTE réserve au Titulaire une priorité pour
l'attribution des autorisations ou des concessions de captage dans
ledit systène.

Néannoins, il est bien entendu que cette priorité ne saurait
faire obstacle à l'intérêt général, ni s'étendre au-delà des
besoins légitimes des installations minières et des installations
annexes du Titulaire.

6. Avant l'abandon @e tout for.

de recherche, l'administration
pourra décider du captage par le Titulaire, de toute nappe jugée
exploitable, étant entendu que les dépenses engagées de ce chef
seront à la charge de l'Etat.

’ kil
1

AS

65
ARTICLE TRENTE HUIT: Dispositions applicables aux voies ferrées

e Le ‘Titulaire, pour la desserte de ses chantiers miniers, de
ses pipe-lines, de ses dépôts et de Ses postes d'embarquement,
pourra ménager à ses frais des embranchements particuliers de
voies ferrées se raccordant aux réseaux ferrés d'intérêt général.

Les projets d'exécution seront établis par le Titulaire en se
conformant aux conditions de sécurité et aux conditions techniques
imposées aux réseaux tunisiens d'intérét général. Ils seront
approuvés par le Ministère compétent après enquête parcellaire.

L'AUTORITE CONCEDANTE se réserve le droit @e modifier les tracés
proposés par le Titulaire, pour tenir conpte des résultats donnés
par l'enquête parcellaire et pour raccorder au plus court, selon
les règles de l'Art, les installations du Titulaire avec les
réseaux d'intérêt général.

2e Si l'exploitation de l'embranchement particulier est faite
par le Titulaire, celui-ci se conformera aux règles de sécurité
qui sont appliquées aux réseaux tunisiens d'intérêt général.

Les règlerents d'exploitation seront approuvés par le Ministère

compétent.

3. L'AUTORITE CONCEDANTE se réserve le droit d'irposer que
l'exploitation @e l'erbranchement particulier soit faite par un
réseau d'intérêt général. Dans ce cas, ledit réseau assurera la
responsabilité et la charge de l'entretien ces voies de
l'erbrancherent €u Titulaire.

4. Le ratériel roulant, notamment les wagons-citernes,
appartenant en propre au Titulaire, devra étre d'un modèle agréé

par le service du contrôle des chemins de fer.

11 sera entretenu, aux frais du Titulaire, par le réseau

d'intérêt général sur lequel il circule.

Ze Les tarifs appliqués seront ceux du tarif commun en vigueur
sur les réseaux d'intérêt général.

h À V
ne

€6

Il est précisé que le pétrole brut transporté en wagons-citerres
appartenant au Titulaire bénéficiera du tarif "pondéreux",.

ARTICLE TRENTE NEUF: Dispositions applicables aux installations ée
chargement et de déchargenent maritimes

1. Lorsque le Titulaire aura à résoudre un problème de
chargement ou de déchargerent maritime, les Parties conviennent ce
se concerter pour arrêter d'un commun accord les dispositions
susceptibles de satisfaire les besoins légitimes exprimés par le
Titulaire.

sauf cas exceptionnels, où la solution nettement la plus
économique serait d'aménager un tel poste de chargement ou ce
déchargement en rade foraine, la préférence sera donnée à toute
solution comportant l'utilisation d'un port ouvert au comxerce.

2% Dans ce dernier cas, l'AUTORITE CONCEDANTE stipulant tant en
son nom propre qu'au nom de l'Office des Ports Nationaux
Tunisiens, s'engage à donner toute facilité au Titulaire, dans les
conditions prévues par la législation générale sur la police des
ports maritimes et par les règlements particuliers des ports de
commerce de la Tunisie, et sur un pied d'égalité vis-à-vis ces
autres exploitants de substances minérales du second groupe, pour

qu'il puisse disposer:
- des plans d'eau du domaine public des ports;

- d'un norbre eaïéquat de postes d'accostage susceptibles

de recevoir sur ducs d'Alke, les navires-citernes neuels;

= des terres-pleins du domaine public des ports
nécessaires à l'aménage-ent d'installations de transit ou ce

stockage.

Les occupations du domaine public des ports seront placées sous
le régime des conventions dites "de taxe n° XIII". Les péages,
droits et taxes de port frappant le pétrole brut seront ceux
applicables à la catégorie "minerais et phosphates",.

fr. dé
€7

3. Si la solution adoptée est celle d'un poste de chargement ou
de déchargement en rade foraine, les installations (y compris les
pipe-lines flottants) seront construites, balisées et exploitées
par le Titulaire à ses frais sous le régime de l'autorisation

d'occupation temporaire du domaine public maritime.

Les dispositions adoptées et les règlenents d'exploitation seront
approuvés par le Ministère compétent sur proposition du Titulaire.

La redevance d'occupation du domaine public maritime pour les
autorisations de l'espèce sera calculée et Jliquidée suivant les
modalités et les tarifs communs appliqués par l'Office des Ports

Nationaux Tunisiens pour les conventions de taxe N° XIII.
ARTICLE QUARANTE: Centrales thermiques

Le Les centrales thermiques brûlant du brut, du gaz ou les sous-
produits de l'extraction,ne sont pas considérées comme des
dépendances légales de l'entreprise, sauf si elles alimentent
exclusivement les propres chantiers du Titulaire.

2: En tout état de cause, les centrales thermiques et les
réseaux de distribution d'énergie installés par le Titulaire pour
ses propres besoins seront assujettis à toutes les réglementations
et à tous les contrôles appliqués aux installations de production
et de distribution d'énergies sinilaires.

3. Si le Titulaire a un excédent de puissance sur ses besoins
propres, ses centrales thermiques devront alirester en énergie les
agglomérations voisines. En outre, il devra prévoir la possibilité
d'aménager, aux frais de l'AUTORITE CONCEDANTE, un sur-équipement
plafonné à trente pour cent (30%) ce la puissance de chaque
centrale. Cette énergie sera vendue à son prix de revient à un

organisme de dist é par l'AUTORITE CONCEDANTE.

OT CE à |

68

ARTICLE QUARANTE ET UN: Substances minérales autres que celles du
deuxième groupe

Si le Titulaire, à l'occasion de ses recherches ou de ses
exploitations d'hyérocarbures, était amené à extraire des
substances minérales autres que celles du deuxième groupe, sans
pouvoir séparer l'extraction des hydrocarbures, l'AUTORITE

CONCEDANTE et le Titulaire se concerteront pour examiner si

lesdites substances minérales doivent être séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer
et de conserver les substances autres que celles du deuxière
groupe si leur séparation et leur conservation constituaient des

opérations trop onéreuses ou trop difficiles.
ARTICLE QUARANTE DEUX: Installations diverses

Ne seront pas considérées comme dépenéances
l'entreprise du Titulaire:

légales de

-les installations de traitement des hydrocarbures
solides ou gazeux, en particulier les raffineries;

liquides

-ies installations de toute nature produisant ou transformant de
l'énergie, dans la resure où elles ne sont pas destinées à l'usage
exclusif du Titulaire:

- les installations de distribution au public de combustibles
liquides ou cazeux.

Par contre, seront considérées conre des dépendances légales de
l'entreprise du Titulaire les installations de première
préparation des hydrocarbures extraits, aménagées par lui en vue
de perrettre le transport et la conrercialisation desdits
hydrocar

res net -n0%S

nt, les installations de “"éégazolinage"
des gaz bruts.

hu
TITRE V

SURVEILLANCE MINIERE ET DISFOSITIONS TECHNIQUES

ARTICLE QUARANTE TROIS: Documentation fournie au Titulaire par
1'AUTORITE CONCEDANTE

L'AUTORITE CONCEDANTE fournira au Titulaire la docunentation
qui se trouvera en sa possession et concernant:

- . le cadastre et la topographie du pays;

= la géologie générale;

= l'hydrologie et l'inventaire des ressources hydrauliques;
S les mines.

Exception faite des renseigne-ents ayant un caractère secret du
point de vue de la Défense Nationale, ou des renseignements
fournir par les prospecteurs ou industriels privés à titre
confidentiel et dont la divulgation à des tiers ne peut être faite

sans l'assentirent exprès des intéressés.
ARTICLE QUARANTE QUATRE: Contrôle technique

Le Titulaire sera soumis à la surveillance de l'AUTORITE
CONCEDANTE suivant les dispositions prévues au Décret du ler
Janvier 1953 sur les Mires, (notannent son titre VIII) co=plétées
et précisées conre il est dit aux Articles 45 à 65 ci-après.

ARTICLE QUARANTE CINQ:Application du Code des Eaux

Le Titulaire, tant pour ses travaux de recherche que pour ses
travaux d'exploitation, se conformera aux dispositions de la
législation tunisienne actuellerent en vigueur concernant les eaux
£u é6o

Cahier des Charges.

ine public et précisées par les dispositions du présent

Les eaux qu'il pourrait découvrir au cours de ses travaux restent

classées dans le domaine public. Elles ne sont susceptibles

7 kw
REAUE

70

d'utilisation permanente, par ui, qu'en se conformant à la

procédure d'autorisation ou de concession prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui
seront concertées avec le service hydraulique au Ministère de
l'Agriculture en vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le éroit d'arrêter ou
d'interdire tout forage si les dispositions prises ne sont pas
susceptibles d'assurer la conservation des nappes artésiennes.

Le Titulaire sera tenu de communiquer au service hydraulique tous
les renseignements qu'il aura pu obtenir à l'occasion de ses
forages sur les nappes d'eau rencontrées par lui (position, niveau
statique, analyses, débit) dans les formes que lui seront
prescrites par le Bureau de l'Inventaire des Ressources
Hydrauliques.

ARTICLE QUARANTE SIX: Accès aux chantiers

L'AUTORITE CONCEDANTE pourra à tout moment, envoyer sur les
chantiers du Titulaire un agent qui aura libre accès à toutes les
installations et à leurs @épendances légales aux seuls risques et
frais de l'AUTORITE  CONCEDANTE. Cet agent pourra obtenir
cornunication sur place, mais seulement pendant les heures
norrales de travail, des pièces tenues sur le chantier, énumérées
au présent titre. Sur demande écrite de l'AUTORITE CONCEDANTE, il
pourra s'en faire délivrer une copie certifiée conforme ou une
photoccpie.

11 pourra, dans les mêmes conditions, s'assurer du progrès des
travaux, procéder aux mesures et jaugeages des hydrocarbures et,

d'ure façon générale, vérifier que les droits et intérêts de

Dh ne D is cr mon en nr am MP Dar re <=

71

ARTICLE QUARANTE SEPT: Obligation de rendre corpte des travaux

Le Titulaire adressera à l'AUTORITE CONCEDANTE, trente (30) jours
au moins avant le commencement des travaux:

_- le programme de prospection géophysique projeté, qui doit
comprendre une carte mettant en évidence le carroyage à utiliser,
ainsi que le nombre de kilomètres à couvrir et la date

l

| approximative du commencement des opérations;

Î

; = une copie des films des profils sismiques dès que possible;

H

| a un rapport d'implantation concernant:

|

H * soit un forage de prospection;

| * soit un programme relatif à un ensenble de forages de

| développerent ;

: * soit un programme relatif à un ensemble de forages
d'études.

Le Hepposs d'implantation précisera:

= les dispositions envisagées pour l'alirentation en eau;
} — l'emplacement du ou des forages projetés, défini par ses
| coordonnées géographiques, avec extrait de carte annexé;

i les objectifs recherchés par le forage, où l'ensemble des
1 forages;

= les prévisions géologiques relatives aux terrains traversés;

— le progranre minimum des opérations de carottage et de
contrôle du ou des forages;

- la description sommaire du matériel employé;

le programme envisagé pour les tubages;

f# Lnk
o 72

- éventuellement les procédés que le Titulaire corpte utiliser

pour mettre er exploitation le ou les forages.

ARTICLE QUARANTE HUIT: Carnet de forage

Le Titulaire fera tenir sur tout chantier de forage un carnet
paginé et paraphé, d'un modèle agréé par l'AUTORITE CONCEDANTE, où
! seront notées au fur et à resure des travaux, sans blanc ni
Le grattage, les conditions d'exécution de ces travaux, en
RUSé particulier
| e la nature et le diamètre de l'outil;
ñ
! - l'avancement du forace:;

E les paramètres du forage;

= la nature et la durée des ranoeuvres et opérations spéciales
tels que carottage, alésage, changement d'outils, instrurentation;

= les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de
1l'AUTORITE CONCEDANTE.

ARTICLE QUARANTE NEUF: Surveillance géologique des forages
Le Titulaire sera tenu de faire surveiller chacun de s2s forages
| par son service géologique dont la corposition et la mission

seront portées à la connaissance de l'AUTORIIE CONCEDANTE.

ARTICLE CINQUANTE: Contrôle technique des forages

2- En dehors des opérat

de carottage et de contrôle au
forage, prévues dans le rapport d'irxplantation visé à l'Article 47
ci-dessus, le Titulaire devra faire exécuter toutes mesures
appropriées, chaque fois que l'examen des déblais de forage, ou
les mesures de contrôle du forage, laisseront présurer un

ET

changement important dans la nature du terrain traversé.

AT
1

Fe Une collection de carottes et de déblais de forage
intéressants pour l'interprétation dudit forage sera constituée
par le Titulaire, et tenue par lui, en un lieu convenu à l'avance,
à la disposition des agents de l'AUTORITE, CONCEDANTE pour que

ceux-ci puissent l'examiner.

Le Titulaire aura le droit, par priorité, de prélever sur les
carottes et les déblais de forages les échantillons dont il aura
besoin pour effectuer, ou faire effectuer, des analyses et des

examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne
portera que.sur une fraction de carottes et déblais correspondant
à une mére caractéristique, de telle manière que le reste de
l'échantillon puisse demeurer dans la collection et être examiné
par. les agents de, l'AUTORITE CONCEDANTE. À défaut et sauf
impossibilité, l'échantillon unique ne sera prélevé qu'après avoir
été examiné par un représentant qualifié de l'AUTORITE CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un conpte
rendu spécial en sera fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera
xéintégré dans la collection, par le Titulaire ou par l'AUTORITE
CONCEDANTE après avoir subi les exarens ou analyses. Le Titulaire
conservera soigneusement le reste des déblais et carottes pour que
Ll'AUTORITE CONCEDANTE puisse à son tour prélever des échantillons

pour sa collection et ses propres examens et analyses.

Toutes les carottes et tous les céblais de forages qui resteront
es ci-dessus seront conservés

après les prises d'échantillons
par le Titulaire aussi longtemps qu'il le juçgera utile;ils seront
mis par iui à la disposition de l'AUTORITE CONCEDANTE au plus tard

à l'expiration du Permis.

avec un délai

3. Le Titulaire informera l'AU
suffisant pour qu'il puisse s'y faire représenter, de toutes
opérations importantes tels que cimentation, essais de fermeture
d'eau, sa? de mise en production.

AT
i
Î

74

Le Titulaire avisera Jl'AUTORITE CONCEDANTE de l'exécution ces
opérations de carottage électrique.

Le Titulaire avisera 1'AUTORITE CONCEDANTE de tout incident grave
susceptible de conpronettre le travail d'un forage, ou de modifier
de façon notable les conditions de son exécuticn.

ar Au moins une fois par mois, le Titulaire fournira à
l'AUTORITE CONCEDANTE une copie des rapports concernant les
examens faits sur les carottes et les déblais de forage, ainsi que
les opérations de forage, y compris les activités spéciales
mentionnées dans les deux premiers alinéas du paragraphe 3 du
présent Article.

Sur demande de l'AUTORITE CONCEDANTE, le Titulaire sera tenu de
délivrer un deuxière exemplaire des rapports et docurents, si

celui-ci est réclaré par le service hydraulique.

Réciproquerent, l'AUTORITE CONCEDANTE devra faire connaître au
Titulaire, dans le délai d'un mois, les observations qu'elle
poutrait faire sur les rapports mentionnés au prenier alinéa du
présent paragraphe.

En outre, 1'AUTORITE CONCEDANTE adressera au Titulaire copie de
tous les rapports d'essais et d'analyses qu'elle aura pu elle mêre

exécuter ou faire exécuter.

ARTICLE CINQUANTE ET UN: Compte rendu mensuel d'activités

Le Titulaire

NCEDANIE un

les études, synthèses, interprétations céologiques et

Die l'avancement réalisé, les observations faites et les
résultats obtenus par tous ses forages, sous réserve de ce qui est
stipulé à l'Article 54.

hd
sit

a"

75

ARTICLE CINQUANTE DEUX: Arrêt d'un forage

Sauf en ce qui concerne les forages groupés visés à l'Article 54
ci-après, le Titulaire ne pourra arrêter définitivement un forage
qu'après en avoir avisé 1l'AUTORITE CONCEDANTE. Sauf circonstances
particulières, cet avis devra être donné au moins soixante douze
(72j heures à l'avance.

11 devra faire connaître, s'il s'agit d'un abandon de forage, les
mesures envisagées pour éviter les risques qui pourraient en
résülter tant pour les gîtes d'hydrocarbures que pour les nappes
aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées
concertées avec 1l'AUTORITE CONCEDANTE après consultation
éventuelle du service hydraulique, pour éviter la déperdition dans
les terrains des nappes d'hydrocarbures, de gaz ou d'eau.

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses
observations dans les soixante douze (72) heures qui suivront le
dépôt de l'avis de l'arrêt du forage, le programme de bouchage
proposé par le Titulaire sera censé avoir été accepté.

ARTICLE CINQUANTE TROIS: Compte rendu de fin de forage

Le Titulaire adressera à l'AUTORITE CONCEDANTE dans un délai
raxinum de trois (3) mois après l'arrêt d'un fcragse de
prospection, ou d'un forage isolé nca-compris dans l'un des

prograrmes d'ensemble visés à l'Article 54, un rapport d'erse-ble,

die Me

te rendu de fin de fcrage".
Le compte rendu de fin de forage corprendra:

a. une copie du profil co-plet dudit forage, dennant la coupe
des terrains traversés, les observations et mesures faites pe-Sant
le forage, le plan des tukages restant dans le puits, les
fermetures d'eau effectuées et le cas échéant, les diagraphies

électriques et les résultats des essais de mise en production.

2 /
| k nl
76

b.

un rapport qui contiendra les renseignements géophysiques et
géologiques originaux, propriété du Titulaire et provenant ces
études faites par lui en Tunisie, se référant directerent à la

structure géologique sur laquelle le forage est situé.

Si la structure en cause n'est pas définie avec précision par les
données acquises, les renseignenents ci-dessus se référeront
directement à un carré dont le centre est le forage en question,

et dont les côtés sont des segzents orientés Nord-Sud et Est-
Ouest, mesurant dix kilomètres (10 km) de longueur.

Après l'achèvement d'un forage de développement, le Titulaire

fournira seulerent les renseignements indiqués à l'alinéa (a) ci-
dessus.

ARTICLE CINQUANTE QUATRE: Dispositions particulières applicables
aux groupes de forage d'étude ou de développement

Sont modifiées come il est dit ci-après,

Articles 47, 48, 51, 52, 53 ci-dessus, pour ce qui concerne les
forages d'étude entrepris soit en série,

les dispositions des

soit isolément, en vue

d'obtenir seulernent des renseignements d'ordre géologique ou

géophysique, ou encore pour ce qui concerne les forages de

développement entrepris en série dans une mêne zone.

FA le Titulaire

rapport d'implantatior
relatif au prograrne envisagé et précisant les points suivants

adressera à l'AUTORITE CONCEDANTE un
a. l'objet recherché par le Titulaire dans cette opération:

5: l'étendue et la situation de la région à l'intérieur de

laguelle il se propose de rener l'opération;

CS les erplacezents aprro

tifs des forages envisagés;

ds les profondeurs maxina et minima que les forages
pourraient atteindre;

RT
pren

titi

e. les nesures que le Titulaire envisage de prendre au
cours de chaque forage pour résoudre les problèmes posés par les
nappes aquifères;

£; la description du ou des appareils de forage qui seront
employés;
de les procédés que le Titulaire envisage, le cas échéant

pour l'emploi des tubages;

h. la façon dont le Titulaire se propose de rassembler,
préserver et mettre à la disposition de l'AUTORITE CONCEDANTE et
du service hydraulique les renseignements d'ordre géologique et
hydrologique qui pourront être obtenus dans de telles opérations ;

2 les procédés généraux que le Titulaire se propose
d'utiliser au roxent de l'abandon de chaque forage, afin de
résoudre les problères posés par la préservation des nappes
d'hydrocarbures, de Gaz ou d'eau;

5 & éventuellenent, les procédés que le Titulaire compte
utiliser pour mettre en exploitation les forages de développement.

2e Dans les trente (30) jours qui suivront la réception auâit
rapport, lLl'AUTORITE CONCEDANTE et le service hydraulique devront

communiquer au Titulaire leurs observations et leurs

recommendations eu sujet des propositions contenues dans le
rapport sus-indicié âu Titulaire.

32 Fendant l'exécution des travaux visés dans le programme dont
il est question ci-dessus, le Titulaire fournira au moins, tous
les mois, à l'AUTORITE CONCEDANTE et au service hydraulique, le

cas échéant, un rapport sur la marche des travaux, exposant pour
chaque forage:

a. son erplacerent exact, défini par ses coordonnées
géographiques;
D: sa profondeur totale;
E les forrations géologiques rencontrées;
d. les mesures prises pour protéger lies couches contenant

de l'eau ou des hydrocarbures;
ñ .

jf enr

El
j
:

on

78

e. les mesures prises lors de l'abandon;
€ le cas échéant, la profondeur et la description des
couches contenant les hydrocarbures;
g. s'il y a lieu, les résultats des essais faits sur les
nappes d'eau ou d'hydrocarbures.

# Dans le cas des forages de développement, le Titulaire, s'il
entend faire un essai sur une nappe d'hydrocarbures, en informera
l'AUTORITE CONCEDANTE au moins vingt quatre (24) heures avant le
commencement de l'essai, sauf circonstances particulières. Il
agira de même vis-à-vis du service hydraulique pour les essais
projetés sur les nappes aquifères.

5. Après achèvement des travaux prévus au programme, un compte
rendu d'ensemble sera adressé à ]l'AUTORITE CONCEDANTE dans les
conditions fixées à l'Article 53 ci-dessus. Ce compte rendu
présentera une synthèse de tous les résultats obtenus pour
l'ensexble des forages exécutés au titre du prograrme. Il
rapportera, pour chacun des forages qui dépassent une profondeur
de cinquante (50) nètres, les coupes et renseignements visés à
l'alinéa (a) du même Article 53.

Les renseignements prévus à l'alinéa (b) de l'Article 53 ne
seront pas exigés pour les forages de développement entrepris en
exécution d'un prograr-e d'ensenble.

6. Les dispositiors es Articies 49 et 50 seront applicables aux
forages visés ai présent Article. Toutefois, la constitution ces
coliections visées à l'Article 50 sera sirplifiée au maxiaum, et
limitée à la conservation des échantillons nécessaires pour la
bonne interprétation des résultats des forages.

ARTICLE CINQUANTE CINQ: Essais des forages

1. Si au cours d'un forage, le Titulaire juge nécessaire

d'effectuer un essai sur une couche de terrain qu'il croit
susceptible de produire des hydrocarbures, il en avisera
1'AUTORITE CONCEDANTE au moins vingt-quatre (24) heures avant de
commencer un tel essai. Le Titulaire agira de même vis-à-vis du

ART
he. 5

es

75

service hydraulique pour les essais qu'il jugerait nécessaire

d'effectuer sur les couches présurées aquifères.

va Le Titulaire n'aura pas contrevenu’aux obligations résultant
pour lui du paragraphe précédent, si du fait de circonstances
imprévisibles et indépendantes de sa volonté, ou du fait de
l'absence ou de l'éloignement du représentant qualifié de
l'AUTORITE CONCEDANTE ou du service hydraulique, il n'avait pu
aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une
couche de terrain présumé contenir de l'eau ou des hydrocarbures,
et nécessitant un essai immédiat, le délai de préavis sera réduit
à six (6) heures.

De même, le Titulaire pourra effectuer toutes opérations ou
essais nécessaires sans attendre l'arrivée du représentant
qualifié de l'AUTORITE CONCEDANTE ou du service hydraulique, en
cas d'urgence, et lorsque l'observation stricte des délais de
préavis risquerait de compromettre la sécurité ou le succès du
forage en cours. Tel est le cas, notamment des essais du type
connu dans la profession sous le nom de "Drill Stem Test".

Dans les cas exceptionnels visés au présent paragraphe, Je
représentant qualifié du Titulaire devra s'efforcer de prévenir
irnédiatenent le représentant de l'AUTORITE CONCEDANTE ou du
service hydraulique selon le cas, par les moyens les plus rapides

qui seraient à sa disposition.

En outre, le Titulaire en adressera sous trois (3) jours un
corpte rendu écrit et circonstancié à l'AUTORITE CONCEDANTE
justifiant en particulier les raisons qui l'ont empêché d'observer
les délais de préavis.

2. En dehors des exceptions prévues aux paragraphes 4, 5, 6 ci-
après du present Article, l'initiative de décider d'entreprendre

on de renouveler un essai appartiendra au Titulaire.

4. Pendant l'exécution d'un forage, et à la demande du

représentant dûment qualifié du service intéressé, le Titulaire

ba
M 7à

80

sera tenu de faire l'essai de toute couche de terrain susceptible
de contenir des hydrocarbures où de l'eau; à la condition

toutefois qu'un tel essai puisse être exécuté:

a. sans qu'il nuise à la marche norrale des propres travaux
du Titulaire;

b- sans occasionner des dépenses anormales pour le
Titulaire;

es sans compromettre les travaux ou ie matériel, ni mettre
en danger le personnel du Titulaire.

5, Si le Titulaire se propose de boucher une partie quelconque
d'un "forage de prospection", et en mêne temps qu'il adressera à
l'AUTORITE CONCEDANTE l'avis mentionné à l'Article 52 ci-dessus,
il fera connaître audit service, outre ie procédé qu'il compte
utiliser pour boucher le forage ou la partie du forage, la manière
suivant laquelle il se propose d'essayer toute couche intéressée
par le plan de bouchage, et susceptible de contenir des
hydrocarbures.

a. dans le délai de soixante-douze (72) heures fixés à
l'Article 52,1'AUTORITE CONCEDANTE devra faire connaître au
Titulaire, en même temps que sa réponse concernant le plan de
bouchage, son avis sur les essais proposés par le Titulaire; et
s'il désire, ou non, l'exécution d'essais autres que ceux
envisagés par le Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi fera
l'AUTORITE  CONCEDANTE, dans la nesure où ils s'avéreront
réalisables du point de vue technique.

Si l'un des essais prévus ci-dessus est considéré, au

son exécution, comme non satisfaisant var le représentant dû:
qualifié de l'AUTORITE CONCEDANTE, et si ce représentant Je
demande, ledit essai, sauf impossibilité technique, sera prolongé

dans les limites raisonnables, ou immédiatement recommencé.

à 1x

tn ce cat siaane,

81

Cependant, dans aucune circonstance, le Titulaire ne sera tenu
d'exécuter ou de tenter plus de trois (3) fois l'essai en
question, à moins qu'il n'y consente.

b. Dans le cas où l'exécution, ou la répétition de l'un €@es
essais effectués comme il est dit à l'alinéa précédent, sur la
demande du représentant de 1'AUTORITE CONCEDANTE, et malgré l'avis
contraire du représentant du Titulaire, occasionnrerait au
Titulaire une perte ou une dépense, une telle perte ou dépense
serait à la charge:

- du Titulaire, si ledit essai révèle une découverte
commercialisable.

- de l'AUTORITE CONCEDANTE, si ledit essai ne conduit
pas à une découverte commercialisable.

Ce Dans les quarante-huit (48) heures qui suivront
l'achèvement de l'ensemble des essais prévus au présent
paragraphe, l'AUTORITE CONCEDANTE donnera par écrit au Titulaire
son accord sur les résultats obtenus par lesdits essais. En même
temps, elle donnera son consentement, suivant le cas, soit à
l'abandon définitif du forage, soit à sa poursuite et à son
complet achèvexent en vie de le transforner en puits productif
d'hydrocarbures.

Faute d'avoir donné un accord écrit dans le délai de
quarante-huit (48) heures sus-indiqué, l'AUTORITE CONCED2NTE sera
censée avoir accepté les décisions prises par le Titulaire.

a. Dans le cas où l'on envisagerait d'abandonner le forage
et/ou aucun essai n'aurait été demandé ni par l'AUTORITE
CONCEDANTE ni par le Titulaire, l'approbation, par l'AUTORITE
CONCEDANTE d'un plan de bouchage de forage, équivaut à Ja
reconnaissance formelle par 1l'AUTORITE CONCEDANTE du fait que Je
forage n'a pas découvert des hydrocarbures en quantité irportante
où exploitable.

es” Lorsqu'au cours d'un "forage de développement", on pourra

légitimement supposer l'existence â@'un gisement d'hydrocarbures

M. ex
te.

82

suffisamment important et non encore reconnu, le Titulaire sera
tenu, dans les cinq (5) années qui suivront, de procéder à tous
essais techniquement utiles pour corpléter la reconnaissance de ce
gisement.

À l'expiration de ce délai, l'AUTCRITE CONCEDANTE pourra, le cas
échéant, faire jouer les dispositions prévues aux alinéas (a) et
(b) du paragraphe 5 du présent Article.

ARTICLE CINQUANTE SIX: Conpte rendu trimestriel
annuel

et programe

Le Titulaire sera tenu de fournir un compte rendu général de son
activité pendant le trimestre précécent.

Ce corpte-rendu indiquera les résultats obtenus pendant le

trirestre considéré, ainsi que les dépenses de prospection et
d'exploitation engagées par le Titulaire. Une fois par an, le
Titulaire fera connaitre, en outre,,un prograrme provisoire
d'activité pour l'année suivante.

11 sera établi dans les formes qui seront concertées à l'avance
entre l'AUTORITE CONCEDANTE et le Titulaire.

ARTICLE CINQUANTE SEPT: Exploitation méthodique d'un gisement

2e Toute exploitation régulière devra être conduite suivant va
plan réthodique s'appliquant à un gisenent, ou à un ensemble ce
gisèments productifs.

2. Un mois au moins avant de corxencer l'exploitation régulière
d'un gisement, le Titulaire devra porter à la connaissance de
l'AUTORITE CONCEDANTE le progranrme des dispositions envisagées par
lui pour cette exploitation.

Toutefois, certains forages pourront être préalablement mis et
maintenus en exploitation continue, en vue de réunir les éléments
d'appréciation jugés nécessaires pour l'établissement du
programme, ou en vue d'alimenter les installations de forage, à

moins que l'AUTORITE CONCEDANTE n'estire que cette pratique risque
/
83

de compromettre l'exploitation ultérieure, notamment en provoquant
des appels d'eau et de gaz préjudiciables à une bonne
exploitation.

3. Dans les puits produisant des hydrocarbures liquides, les
pertes de gaz devront être aussi réduites que possible, dans la
t mesure où le permettront les circonstances, et la nécessité
| d'aboutir à une production efficiente et économique pour les
. liquides. Dans les puits ne produisant que du gaz, il est interdit
de laisser ces puits débiter hors du circuit d'utilisation, sauf

À pendant les opérations de forage et de mise en production, et
Î pendant les essais de production.

l

| 4. Le programme d'exploitation énoncera, avec toutes les
Î précisions utiles, les méthodes choisies dans l'objet d'assurer la
l récupération optinun des hydrocarbures contenus dans les
sl gisements, et notamment avec la meilleure utilisation de
| l'énergie.

| : Des dérogations à la règle ci-dessus pourront être accordées par

L'AUTORITE CONCEDANTE à la demanée du Titulaire, si celui-ci fait
la preuve que des circonstances exceptionnelles rendent son
application impraticable.

s: Toute modification importante apportée aux dispositions du
programme initial sera ir
1'AUTORITE CONCEDANTE.

rédiatement portée à la connaissance de

me.

ARTICLE CINQUANTE HUIT: Contrôle des forages productifs

Le Titulaire disposera sur chaque forage, ou chaque groupe de
forages productifs, des appareils permettant de suivre
régulièrement, d'une manière non équivoque, et conforme aux usages

ne Dave rs ne à

suivis par l'industrie du pétrole ou du gaz, les conditions
relatives à ses opérations de production, ainsi que les variations

de longue et de courte durée de ces conditions.

Tous les documents concernant ces contrôles seront à la
disposition de l'AUTORITE CONCEDANTE. Sur dezande de celle-ci, le

k La

i
j
;
F

64

Titulaire lui en fournira des copies certifiées conformes ou des
photocopies.

ARTICLE CINQUANTE NEUF: Reconnaissance et conservation des
gisements

Le Titulaire en accord avec l'AUTORITE CONCEDANTE exécutera les
opérations, mesures ou essais nécessaires pour reconnaître le
gîte, et pour éviter dans la plus large nesure du possible le
gaspillage des ressources d'hydrocarbures.

11 tiendra à jour les relevés, diagrammes et cartes qui seraient
utiles pour cet objet.

Le Titulaire pourra être rappelé par l'AUTORITE CONCEDANTE à
l'observation des règles @e l'Art et en particulier, il sera tenu
de régler et éventuellement de réduire le débit des forages, de
façon que l'évolution régulière du réservoir du giserent ne soit
pas troublée.

ARTICLE SOIXANTE: Coordination des recherches et des exploitations
faites dans un même gisement par plusieurs exploitants différents

SE un giserent s'étend sur les périmètres de plusieurs
concessions distinctes attribuées à des bénéficiaires différents,
le Titulaire s'engage à corduire ses recherches et son
exploitation sur la partie «du gisement qui le concerne en se

conformant à un plan d'ense-ble.
Ce plan sera établi dars les conditions définies ci-après:

1. L'AUTORITE CONCEDANTE invitera chacun des Titulaires
intéressés par un mêre gisement à se concerter pour établir un
plan unique de recherches et d'exploitation applicable à la
totalité dudit gise-ent.

Ce plan précisera, en outre, si nécessaire, les bases suivant
lesquelles les hydrocarbures extraits seront répartis entre les
Titulaires.

hp kW
85

11 précisera, le cas échéant, les modalités suivant lesquelles
sera désigné un "Comité de Coordination" chargé de diriger les
recherches et l'exploitation en comnun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances
dudit Comité.

2: À défaut d'un accord amiable entre les intéressés,
intervenu dans les quatre-vingt-dix (90) jours à partir de
l'invitation faite par l'AUTORITE CONCEDANTE, ceux-ci seront tenus
de présenter à l'AUTORITE CONCEDANTE leurs plans individuels de
recherches ou d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé
de l'Energie un arbitrage portant sur le plan unique de recherches
ou d'exploitation, les bases de répartition des hydrocarbures, et
la création éventuelle d'un Conité de Coordination.

Ye Sauf s'il en résultait un préjudice grave pour l'un des
Titulaires intéressés, la décision arbitrale devra essayer de se
rapprocher le plus possible des propositions qui seraient faites
par un Titulaire (ou un groupe de Titulaires), représentant au
moins les trois quarts des intérêts en cause, en tenant compte
notanment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite
sur la base des données acquises concernant le gisement au morent
oi sera rendue la décision arbitrale.

Le plan de coordination pourra être révisé à l'initiative de
l'une quelconque des Parties intéressées, ou du Ministère chargé
de l'Energie si les progrès cbtenus ultérieurement dans la
connaissance du gisement amenaient à modifier l'appréciation des
intérêts en présence et des réserves en place.

4. les

éressés seront tenus de se conformer aux décisions
erbitrales du Ministre chargé de l'Energie dès qu'elles leur
auront été notifiées.

ps
86

ARTICLE SOIXANTE ET UN: Obligation générale de communiquer les
docunerts

Le Titulaire sera tenu de fournir à l'AUTORITE CONCEDANTE sur sa
demande, outre les documents énumérés au présent Titre, les
renseignerenrts statistiques concernant l'extraction, la
préparation, et éventuellement, le stockage et les mouvements des
hydrocarbures extraits de ses recherches et de ses exploitations,
le personnel, les stocks de matériel et de matières premières, les
commandes et les importations de matériel, ainsi que les copies
certifiées conformes (ou photocopies) des pièces telles que
cartes, plans, enregistrements, relevés, extraits de registre ou
de compte-rendu, permettant de justifier les renseignements
fournis.

ARTICLE SOIXANTE DEUX: Unités de nesures

Les renseignements, chiffres, relevés, cartes et plans, seront
fournis à l'AUTORITE CONCEDANTE en utilisant les unités de mesures
ou les échelles agréées par l'AUTORITE CONCEDANTE.

Toutefois, à l'intérieur des services du Titulaire, le systène
anglais de numérotation pourra être utilisé sous réserve de donner

les conversions correspondantes en système métrique.
ARTICLE SOIXANTE TROIS: Cartes et plans

3: Les cartes et plans seront fournis par le Titulaire en
utilisant les fonds de cartes ou de plans du service topographique
tunisien, ou en utilisant les fonds de cartes ou de plans établis
par d'autres services topographiques mais agréés par l'AUTORITE
CONCEDANTE.

A défaut, et eprès que le Titulaire se soit concerté avec
l'AUTORITE CGNCEDANTE et le service topographique, iis pourront
être établis par les soins et aux frais du Titulaire, aux échelles

et suivant les procédés qui paraîtront les mieux adaptés à l'objet
|
|
|

87

Ils seront, dans tous les cas rattachés aux réseaux de
triangulation et de niveilement généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et le Titulaire se concerteront pour
déterminer dans quelles conditions ce dernier pourra exécuter des
travaux de levés de plans, cartographie, photographies aériennes,
restitutions photogrammétriques et qui seraient nécessaires pour
les besoins de ses recherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des entrepreneurs autres

que le service topographique tunisien, le Titulaire sera tenu
d'assurer la liaison avec le service topographique tunisien, de
telle manière que les levés faits par ses agents ou ses
entrepreneurs, et leurs pièces minutes, soient communiqués au
service topographique tunisien, et puissent être utilisés par ce
dernier.

Le Titulaire remettra au service topographique tunisien deux
tirages des photos aériennes levées par lui, ou pour son compte.

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des
restrictions et servitudes imposées par la Défense Nationale, à
donner au Titulaire toutes autorisations de parcours et toutes
autorisations de survol d'aércnefs, ou de prises de vues
aériennes, lui permettant d'exécuter les travaux topographiques en
question.

ARTICLE SOIXANTE QUATRE: Bornages rattachement aux réseaux du
service topographique

Les zones couvertes par le Permis de recherches, ou par les
Concessions, seront délimitées à la demande du Titulaire et à ses

frais par le service topographique tunisien.

L'AUTORITE CONCEDANTE s'engage à mettre ce service à la
disposition du Titulaire pour tous les travaux topographiques de
délimitation et de bornage qui paraitraient nécessaires, suivant

les tarifs en vigueur à l'époque considérée.

À si
88

Les coordonnées des sommets seront calculées dans le système
adopté par le service topographique tunisien pour la région
considérée. ,

La matérialisation du bornage des sonmets sur le terrain ne sera
faite que si des contestations survenaient avec des tiers. Dans ce
cas, l'implantation des bornes sera confiée au service
topographique.

Dans le cas des zones situées sur le domaine public maritime, la
matérialisation des limites ne sera imposée qu'autant qu'un tel
bornage paraîtrait indispensable, et dans la limite de la
possibilité de réalisation d'un balisage en ner.

ARTICLE SOIXANTE CINQ: Caractère confidentiel des docurents

fournis par le Titulaire

s 1 Sous les réserves énoncées ci-après, les documents fournis
par le Titulaire en application de la législation minière et du
présent Cahier des Charges seront considérés comme confidentiels.
Ils ne pourront être communiqués à des tiers, ou publiés, sans
l'autorisation expresse du Titulaire. Cependant, tous les
renseignenents relatifs aux puits situés sur les surfaces
abandonnées et notamment toutes les diagraphies électriques,
diagraphies neutron, diagraphies soniques, prospection
pendagezètre, diagraphies ce densité, et tous autres
enregistrenents et prespecticrs exécutés cu renseignerents
recveillis, ne resteront confidentiels que pendant un délai ce

deux (2) ans à compter de la date de l'abandcen.
FE Toutefois, sont exceptés de la règle précédente:

= les renseignements statistiques globaux, autres que ceux
concernant les contrats cor-erciaux da Titulaire, tant E
l'importation qu'à l'exportation;

= les documents concernant la géologie générale;

les documents concernant l'inventaire des ressources

hyd liques.
yârauliques } % uN
4

89

Ces derniers renseignements pourront être communiqués à des tiers
ou . publiés par 1'AUTORITE  CONCEDANTE, cu par le Service
Hydraulique, sous la seule réserve que soit indiqué le nom du

Titulaire qui les a fournis.

AU cas où le Titulaire procéderait à l'abandon des Permis tel
que prévu par le Cahier des Charges, le Titulaire sera tenu de
fournir à l'AUTORITE CONCEDANTE toutes les données de géophysique
qu'il aura recueillies ainsi que leurs interprétations.

ARTICLE SOIXANTE SIX: Définition des forages d'études, de
prospection, d'appréciation et de développement

Les termes "forages d'études", "forages de prospection", "forages
d'appréciation" et “forages de développement", tels qu'ils
apparaissent dans 1e présent Cahier ces Charges, et

particulièrerent aux Articles 50, 54, 55 et 57 ci-dessus, doivent

s'entendre dans le sens suivant:

a. Forage d'études: tous les forages effectués dans un objet de
recherche géologique ou géophysique, à main ou récaniquement, avec
ou sans tubage, généralement en série, mais pouvant aussi bien

être isolés:

b. Forage de prospection: forages mécaniques effectués dans

l'objet de éécouvrir les hydrocarbures liquides où du gaz;

Ce Forage d'appréciation: forages effectués asrès ure découverte

qui permettent de définir l'extension, la continuité et

l'exploitabilité d'un réservoir;

CR Forage de développement: tous les forages aménagés et/ou

effectués dans le but d'exploiter un réservoir icertifié.

j \
1 X
30

TITRE VI

PROLONGATION, EXPIRATION, RENONCIATION, DECHEANCE DE LA
CONCESSION

‘ARTICLE SOIXANTE SEPT: Droit préférentiel du Titulaire en cas
de nouvelles concessions

À l'expiration d'une quelconque Concession du Titulaire,
Ll'AUTORITE CONCEDANTE s'engage à donner au Titulaire un droit
préférentiel pour l'attribution éventuelle d'une nouvelle
Concession sur la surface considérée aux clauses et conditions qui
pourront être fixées alors d'un commun accord. Ce droit
préférentiel conprend l'engagerent de la part de l'AUTORITE
CONCEDANTE, de ne pas attribuer une nouvelle Concession à un tiers
sans avoir préalablerent offert au Titulaire de la lui attribuer,
aux mêmes clauses et conditions que celles que l'AUTORITE
CONCEDANTE sera prête à consentir audit tiers. À cet effet, avant
la fin de la cinquièze année précédant l'expiration de la
Concession, Ll'AUTORITE CONCEDANTE décidera si elle désire
attribuer une nouvelle Concession sur la surface considérée, et

notifiera sa décision au Titulaire par lettre recorrancée.

Si une nouvelle Concession est attribuée au Titulaire, les

dispositions des Articles 70, 71, 73, 74 et 75 ci-éessous pourront
cesser d'être app'icabl

en totalité ou partiellerent,
conforr

ent aux conditions qui seront précisées dans la
Convention et le Cahier des Charces afférents à la
Concession.

nouvelle

ARTICLE SOIXANTE HUIT: Obligation de posséder en propre et de

maintenir en bon état les ouvrages revenant à l'AUTORITE
CONCEDANTE

Le Titulaire sera tenu de posséder en toute propriété et de
maintenir en bon état d'entretien les bâtiments, ouvrages,
machines appareils et engins de toute nature qui doivent faire
gratuitement retour à l'AUTORITE CONCEDANTE à la fin de la

F k X
PS

ST

Concession par application de l'Article 70 du présent Cahier des
Charges.

11 pourra à son choix, soit acquérir les terrains, soit les
prendre en location, soit les utiliser sous le régire de
l'occupation temporaire.

Les baux ou contrats relatifs à toutes les locations, ou
occupations de terrains devront comporter une clause réservant
expressément à l'AUTORITE CONCEDANTE la faculté de se substituer
au Titulaire, soit en cas de renonciation ou de déchéance de la
Concession, soit si l'expiration de la Concession doit survenir au
cours de la durée du contrat. Il en sera de même pour tous les
contrats de fourniture d'énergie ou d'eau, ou de transports
spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire de biens visés au présent
Article seront dressés contradictoirement dans les six (6) mois
qui suivront la notification du refus de la prolongation.

ARTICLE SOIXANTE NEUF: Responsabilité de l'AUTORITE CONCEDANTE
vis-à-vis des tiers après la reprise de la Concession

L'AUTORITE CONCEDANTE sera responsable vis-à-vis des tiers des
indemnités ou réparations dues pour les dégâts de surface se
manifestant après qu'elle aura repris la Concession pour quelque
cause que ce soit, sauf recours, rour faute et négligence, pendant
un délai de cinq (5) ans à dater de la reprise, s'il y a lieu,
contre le Titulaire, à raison des travaux exécutés par lui. Il est
toutefois possible pour le Titulaire de s'assurer contre ces
risques. Les primes d'assurance y afférentes seront considérées
comme charge déductibles au titre du dernier exercice avant la
renise de la Concession à l'AUTORITE CONCEDANTE.

&
W——
Es
:
1

muse à

9e

ARTICLE SOIXANTE DIX: Retour à l'AUTORITE CONCEDANTE DES
INSTALLATIONS DU Titulaire en fin de Concession par arrivée au
terme »

1. Feront retour à l'AUTORITE CONCEDANTE à la fin de la
Concession par arrivée au terme, les installations limitativement
énumérées ci-après, à condition qu'elles se trouvent à l'intérieur
du périmètre de la Concession, et qu'elles soient à cette époque
indispensables à la marche courante de cette Concession:

a. les terrains acquis par le Titulaire;

b. les droits à bail, ou à occupation temporaire que
détient le Titulaire;

es les puits, sondages et tous travaux miniers établis à
geneure, les bâtiments industriels correspondants;

d. les routes et pistes d'accès, les adductions d'eau (y
compris les captages et les installations de pompage), les lignes
de transport d'énergie (y compris les postes de transformation, de
coupure et de comptage), les moyens de télécommunications
appartenant en propre au Titulaire;

e. les bâtiments appartenant en propre au Titulaire, à
usage ce bureaux ou de magasins; les habitations destinées au
logerent du personnel affecté à l'exploitation: les droits à bail
ou à occ:pation que le Titulaire peut détenir sur des bâtiments
appartenant à des tiers, et utilisés par lui aux fins ci-dessus;

Fe les embranchements particuliers de voies ferrées
desservant les chantiers du Titulaire, ou les raccor@ant au réseau
d'intérêt général;

g. les rachines, les roteurs, les moyens divers de
transport (Y compris les pipe-lines de collecte et les
installations de stockage y compris les installations de stockage
sur les champs de production), les installations de préparation
des gaz bruts (dans la mesure où celles-ci sont indispensables
pour peer la Es ns) et le transport de ces gaz); les
Dear 1. DEN

£)

appareils, outils et engins de toute nature, les bâtiments
correspondants.

11 est cependant entendu que les installations entrant dans les
catégories limitativement énumérées ci-dessus feront retour à
l'AUTORITE CONCEDANTE, si, bien que situées à l'extérieur du
périmètre de la Concession, elles sont à cette époque
indispensables à la marche courante de cette Concession et de
cette Concession seulement.

22 Si des installations devant faire retour à l'AUTORITE
CONCEDANTE dans les conditions indiquées au présent Article,
étaient nécessaires ou utiles, en totalité ou en partie, à
l'exploitation d'autres Concessions ou Permis du Titulaire en
cours ée validité, les conditions dans lesquelles ces
installations seraient utilisées en commun et dans la proportion
des besoins respectifs du Titulaire et de l'AUTORITE CONCEDANTE
seront arrêtées d'un commun accord avant leur remise à l'AUTORITE
CONCEDANTE. En pareil cas, l'astreinte visée à cet Article 72 ci-
dessous n'aura d'effet qu'à partir de la conclusion de cet accord.

Réciproquerent, il en sera de rêxre pour les installations du
Titulaire ne faisant pas retour à l'AUTORITE CONCEDANTE et dont
l'usage serait indispensable à celle-ci pour la marche courante de
l'exploitation de la Concession reprise par elle.

A Les installations visées ci-dessus seront renises
gratuiterent à l'AUTORITE CONCEDANTE dans l'état où elles se
trouveront le jour de l'expiration de la Concession, si elles ont
été achetées ou axénagées avant la dixième (10e) année qui précède
le terne de la Concession.

ARTICLE SOIXANTE ET ONZE: Retour à l'AUTORITE CONCEDANTE des
installations faites éans les dix (10) dernières années de la

Ccncession

Les installations visées au paragraphe 1 de l'Article 70 qui
auront pu être aménagées ou achetées par le Titulaire dans les dix
(10) dernières années de la Concession pour l'exploitation de
cette Concession, seront remises à l'AUTORITE CONCEDANTE contre

A D
paiement de leur valeur estimée à dire d'expert, dont la
compétence est reconnue dans l'industrie pétrolière et nommé
conformément aux règlements d'expertise technique du Centre
International d'Expertise de la Chambre âe Correrce
Internationale, ci-après désigné "expert", compte tenu de l'état
où elles se trouveront et dans les conditions définies ci-après:

». Pendant les dix (10) dernières années de la Concession, le
Titulaire ouvrira pour les travaux de premier établissement
exécutés par lui un "Registre Spécial" où seront portés ceux de
ces’ travaux dont il pourra demander le rachat par l'AUTORITE
CONCEDANTE en fin de Concession et à dire d'expert, en application
du premier alinéa du présent Article.

2}; Le Titulaire devra, avant le premier avril de chaque année,
soumettre à l'AUTORITE CONCEDANTE le projet de tous les travaux de
prenier établissement qu'il a l'intention d'effectuer au cours de
l'année suivante, et qu'il propose de porter au Registre Spécial
L'AUTORITE CONCEDANTE aura toutefois la faculté de prolonger au-
delà du premier avril le délai imparti au Titulaire pour la
présentation de ce projet de travaux.

Faute par l'AUTORITE CONCEDANTE d'avoir fait connaître sa
décision dans un délai de quatre (4) mois, après réception par
elle du projet présenté par le Titulaire, l'admission des travaux
au Registre Spécial sera réputée agréée.

L'AUTORITE CONCEDANTE exaninera dans quelle mesure les travaux
projetés constituent bien des travaux de premier établissenent, et
s'ils présentent de l'intérêt pour l'exploitation présente ou
future.

Elle se réserve le droit de ne pas admettre les travaux proposés
par le Titulaire, ou d'en réduire le programme, si elle estire que
la proposition du Titulaire dépasse les besoins de l'exploitation
de la Concession.

Elle notifiera sa décision au Titulaire. Celui-ci sera admis à
porter au Registre Spécial les travaux de premier établissement
tels qu'ils auront été définis par ladite décision.

Fi
s$

«3 Si le Titulaire exécute des travaux de premier établissement
non portés à la décision de l'AUTORITE CONCEDANTE mentionnée au
paragraphe 2 du présent Article, ou s'il exécute des travaux plus
importants que ceux définis par ladite décision, il devra remettre
lesdits travaux à l'AUTORITE CONCEDANTE en fin de Concession, mais
sans pouvoir prétendre à aucune indemnité pour la partie desdits
travaux qui excéderait le programme défini par  l'AUTORITE
CONCEDANTE dans la décision susvisée.

4. Le paiement de l'indemnité fixée à dire d'expert sera du par
l'AUTORITE CONCEDANTE au Titulaire à dater du premier jour dâu
deuxième.mois qui suivra l'expiration de la Concession, sous peine
d'intérêts moratoires calculés au taux légal, et sans qu'il soit
besoin d'ure mise en demeure préalable.

ARTICLE SOIXANTE DOUZE: Pénalités en cas de retard dans la remise
des installations

Dans les cas prévus aux Articles 70 et 71 ci-dessus, tout retard
résultant du fait du Titulaire dans la remise de tout ou partie
des installations revenant à l'AUTORITE CONCEDANTE ouvrira à cette
dernière le droit d'exiger du Titulaire le paiement d'ure
astreinte égale à un pour cent (1 +) de la valeur des
installations non remises, par mois de retard, et après une mise
en deneure non suivie d'effet dans le délai d'un mois.

ARTICLE SOIXANTE TREIZE: Faculté de rachat des installations non
mentionnées à l'Article 70
1. En fin de Concession, l'AUTORITE CONCEDANTE aura la faculté ce
racheter pour son compte (ou, le cas échéant, pour le compte d'un
nouveau Titulaire de Concession cu de Permis @e recherche qu'eile
désignera) tout ou partie des biens énumérés ci-après, autres que
ceux visés à l'Article 70 ci-dessus et qui seraient nécessaires
pour la poursuite de i'exploitation et l'évacuation des
hydrocerbures extraits:

Ed les matières extraites, les approvisionnements, les
objets mobiliers et les immeubles appartenant au Titulaire;

ET
s6

b. les installations et l'outillage se rattachant à
l'exploitation, à la manutention et au stockage des hydrocarbures
bruts. :

La décision de l'AUTORITE CONCEDANTE précisant les installations
visées ci-dessus et sur lesquelles elle entend exercer la faculté
de rachat devra être notifiée par lLl'AUTORITE CONCEDANTE eu
Titulaire six (6) mois au moins avant l'expiration de la
Concession correspondante.

2. Toutefois, ne pourront être rachetés les biens visés au
paragraphe 1 du présent Article lorsqu'ils sont, en totalité ou en
partie seulement, nécessaires au Titulaire pour lui permettre de
poursuivre son exploitation sùr l'une de ces Concessions qui ne
serait pas arrivée à expiration.

Dans ce cas, l'AUTORITE CONCEDANTE pourra requérir du Titulaire,

soit pour son propre compte, soit pour le compte du nouveau
permissionnaire, ou concessionnaire désigné par elle, que les
installations en cause soient mises à la disposition du nouveau
concessionnaire ou du nouveau détenteur de Permis, suivant les
dispositions prévues au paragraphe 2 de l'Article 70 ci-dessus.
3. Le prix de rachat sera fixé à dire d'expert. Ce prix devra
être payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la Concession, sous peire d'intérêts moratoires
calculés au taux légal, et sans qu'il soit besoin d'une mise en
dereure préalable.

ARTICLE SOIXANTE QUATORZE: Exécution des travaux d'entretien des
installations faisant retour à l'AUTORITE CONCEDANTE

Jusqu'à l'expiration de la Concession, le Titulaire sera tenu
d'exécuter, confornérent à la régierentation technique en vigueur
ou ‘à défaut d'une régl'e-rentation appropriée suivant les saines
pratiques admises dans l'industrie pétrolière et  gazière
internationale, les travaux d'entretien ordinaire de ses
installations pétrolières et des dépendances légales, et, en
particulier, les travaux d'entretien des puits existants et de
leurs Rd de jponpage ou de contrôle.

m ee
97

À dater de la dixième (10e) année qui précèdera le terme de la
Concession, le Ministère chargé de l'Energie pourra, le Titulaire
entendu, prescrire à celui-ci tous travaux d'entretien ordinaire
qui seraient nécessaires pour assurer la marche courante de
l'Entreprise et la conservation des installations faisant retour
gratuit à l'AUTORITE CONCEDANTE en fin de Concession.

Le Ministre chargé de l'Energie, après mise en demeure non suivie
d'effet, pourra ordonner l'exécution d'office aux frais du
Titulaire des travaux d'entretien prescrits par lui.

ARTICLE SOIXANTE QUINZE: Travaux de préparation de l'exploitation
future

Le A dater de la cinquième (5e) année précédant le terme de la
Concession, le Titulaire sera tenu d'exécuter aux frais, risques
et périls de l'AUTORITE CONCEDANTE, les travaux que celle-ci
jugerait nécessaires à la préparation et à l'aménagement de
l'exploitation future.

2. A cet effet, le Ministre chargé de l'Energie remettra au
Titulaire, avant le ler Mai de chaque année, le programme des
travaux qu'il sera tenu d'exécuter pour le coxpte de 1l'AUTORITE
CONCEDANTE dans le cours de l'année suivante.

Les progranres seront conçus de manière à ne pas mettre le
Titulaire dans l'impossibilité de réaliser, pour chacune des cinq
(5) années de la dernière période, une extraction au moins égale à
lä moyenne des cinq (5) années de la période quinquennale
précédente, diminuée de dix pour cent (10 %).

2 Les travaux seront exécutés suivant les devis et dispositions
approuvés par le Ministre chargé de l'Energie, le Titulaire
entendu, conforrément aux pratiques de l'Industrie Pétrolière
Internationale et aux clauses et conditions générales en vigueur,

applicables aux travaux de l'espèce.

4. La procédure appliquée en ce qui concerne le règlement des
sommes dues au Titulaire Ni les travaux visés au paragraphe 1 du

ER
33

présent Article, sera celle fixée par l'Article 17 ci-dessus. Les
paiements auront lieu sur présentation de déconptes mensuels. Ils
seront effectués dans les deux (2) mois qui suivront l'acceptation
du déconpte, sous peine d'intérêts poratcires calculés au taux
d'esconpte de la Banque Centrale de Tunisie.

Se Si les ouvrages exécutés par le Titulaire en application qu
présent Article sont productifs, l'AUTORITE CONCEDANTE pourra
prescrire, le Titulaire entendu:

- Soit, si la chose est possible, leur fermeture
momentanée, partielle ou totale; toutes mesures conservatoires
d'entretien en bon état étant dues et faites par le Titulaire aux
frais de l'AUTORITE CONCEDANTE;

= Soit, leur rise en exploitation, à renderent réduit où

normal.

Dans ce dernier cas, les hydrocarbures supplémentaires provenant
de l'exploitation desdits ouvrages appartiendront à l'AUTORITE
CONCEDANTE, sous réserve que celle-ci rembourse au Titulaire en ce
qui les concerne, les frais d'exploitation calculés come il est
dit à l'Article 17 ci-dessus.

ARTICLE SOIXANTE SEIZE: Renonciation à la Concession

Si le Titulaire veut exercer son droit de renoncer à la totalité
ou à ure partie seulement de l'une de ses Concessions, les droits
respectifs de l'AUTORITE CONCEDANTE et du Titulaire seront réglés
suivant la procédure prévue par le Décret du ler Janvier 1953 sur

les Mines et notarxzent par ses Articles 65 et 66 suivant les

dispositions spéciales prévues au présent Article.

Contrairerent aux dispositions de l'avant dernier alinéa de
l'Article 66 sus-visé du Décret du ler Janvier 1953 sur les Mines,
une demande de renonciation partielle ne pourra être refusée. J1l
est entendu toutefois que les obligations résultant du présent
Cahier des Charges, seront reportées intégralement sur le reste de

À

la Concession. N

}
H

99
Le Renonciation avant la vingtième {29e) année de la Concession

Si le Titulaire veut renoncer à la totalité ou à une partie de
l'une de ses Concessions dans les vingt (20) premières années à
partir de l'institution de celle-ci, L'AUTORITE CONCEDANTE aura la
faculté d'acheter, sous les réserves prévues au paragraphe 2 de
l'Article 70, à dire d'expert, tout ou la partie de la Concession
objet de la renonciation, et qui sera à cette époque indispensable
à la marche courante de l'exploitation de cette Concession ou

partie de Concession.

Cette faculté s'étendra au matériel et aux installations qui,
bien que située à l'extérieur de cette Concession ou partie de
Concession, sont indispensables à son exploitation et à cette

exploitation seulement.

Le Titulaire devra joindre à sa Gemande de renonciation la liste

du matériel et des installations sus-visés.

L'AUTORITE CONCEDANTE fera connaître dans les six (6) mois au

Titulaire ce qu'elle entend acheter.

À défaut, elle sera censée renoncer à la faculté d'achat qui lui

est donnée ci-dessus.

Le Titulaire pourra, à l'expiration de ce délai, disposer
librement du matériel et des installations que l'AUTORITE
CONCEDANTE ne voudrait pas acquérir.

2e Renonciation après les vingt (20) premières années de la

Concession:

Lorsque la renonciation est demandée après les vingt (20)
premières années de la Concession, les droits respectifs ce
1'AUTORITE CONCEDANTE et du Titulaire seront réglés conformément
aux dispositions des Articles 69, 70 et 72 du présent Cahier des

Charges, visant le cas d'expiration normale de ia Concession.

Toutefois, par dérogation aux dispositions prévues à l'Article 71
ci-dessus, aucune indemnité ne sera due dans ce cas au Titulaire

2 & N
101

_
Conseil des Ministres, Cet Arrêté sera publié au Journai Officiei
de la République Tunisienne.

ä > La publication de l'Arrêté de déchéance aura pour effet de

si transférer à Ll'AUTORITE CONCEDANTE la part du Co-Titulaire en

: cause dans la propriété de la Concession. Il sera alors fait

application à son égard des dispositions prévues au présent Cahier

“ À des Charges, notamment celles des Articles 70 et 71, pour le cas
de l'expiration normale de la Concession.

|

ÿ 1x
TITRE VII

CLAUSES ECONOMIQUES

ARTICLE SOIXANTE DIX HUIT: Réserves des hydrocarbures pour les

besoins de l'économie tunisienne

1. a. L'AUTORITE CONCEDANTE aura le droit d'acheter par
priorité une part de la production de pétrole brut extrait par le

Co-Titulaire de ses concessions en Tunisie, jusqu'à concurrence de

vingt pour cent (20%) de cette production, pour couvrir les
besoins de la consommation intérieure tunisienne, quel que soit le
développement ultérieur de l'économie du pays. Le prix pratiqué
pour de telles ventes sera le prix réel comme décrit à l'Article
80 obtenu par le Co-Titulaire à l'occasion de ses autres ventes à

l'exportation et diminué de dix pour cent (10%).

Si le Co-Titulaire produit plusieurs qualités de pétrole
le droit d'achat portera sur chacune de ces qualités,
pouvoir excéder au maximum vingt pour cent (20%) de

brut, sans

l'une d'entre
elles, sauf accord formel du Co-Titulaire.

b.

Pour l'exécution des ckligations stipulées par le présent
Article,

le Co-Titulaire sera placé sur un pied d'égalité vis-
à-vis des autres producteurs de substances minérales du
groupe en Tunisie, de ranière à

seconè
n'intervenir que
proportionnellerent à sa quote-part de la production globale de la
Tunisie.

CA Cette obligation du Co-Titulaire de fournir une part de

sà production jusqu'à concurrence de vingt pour cent (20%) sera

indépendante de la redevance proportionnelle visée aux Articles 22
à 28 du présent Cahier des Charges.

ä. Les dispositions du paragraphe 4 de l'Article 26 ci-

dessus sont applicables en ce qui concerne le stockage du pétrole

ee 4
sr + ne

103

11 est entendu, toutefois, que la capacité de stockage à
fournir par le Co-Titulaire pour le brut correspondant à la
redevance proportionnelle et pour gelui vendu à l'AUTORITE
CONCEDANTE en application du présent Article ne devra pas excéder
trente mille mètres cubes (30.000m3).

2 La livraison pourra être effectuée sous forme de produits
finis au choix du Co-Titulaire. Dans le cas de produits finis
obtenus par raffinage effectué en Tunisie, la livraison sera faite
à l'AUTORITE CONCEDANTE à la sortie de la raffinerie.

La qualité et les proportions relatives des produits raffinés à
livrer seront déterminées en fonction des résultats que
donneraient les hydrocarbures bruts du Co-Titulaire s'ils étaient
traités dans une raffinerie tunisienne ou, à défaut, dans une
raffinerie du littoral de l'Europe.

Les prix seront déterminés par référence à ceux des produits de
même nature qui seraient irportés en Tunisie dans des conditions
normales, réduits d'un montant calculé de manière à correspondre à
une réduction de dix pour cent (10%) de la valeur du pétrole brut
à partir duquel, ils auront été raffinés, valeur calculée elle-
même, comme il est dit au paragraphe (a) ci-dessus.

Toutefois cette réduction ne s'appliquera pas pour ceux de ces
produits destinés à l'exportation.L'AUTORITE CONCEDANTE s'engage à
donner toutes facilités afin de permettre au Co-Titulaire de créer
une raffinerie dont les produits seront Gestinés à l'exportation
et/ou une usine de liquéfaction de gaz naturel et/ou des usines de

pétrochimie traitant des hydrocarbures ou leurs dérivés.

3. Si 1l'AUTORITE CONCEDANTE fait jouer son droit prioritaire
d'achat, le Co-Titulaire sera tenu de lui assurer les livraisons,
correspondant aux conâitions contenues €ans la nctification.Les
livraisons ainsi réalisées seront considérées, notamment en ce qui
concerne la procédure de change, comme étant des ventes locales et

sont payées en dinars tunisiens.

FRA
“À
|

Me

104

. Aux fins de l'application du présent Cahier des Charges, le
gaz naturel désigne un mélange d'hydrocarbures existant dans le
réservoir à l'état gazeux ou en solution dans le pétrole aux
conditions du réservoir. Le gaz naturel comprend le gaz associé au
pétrole, le gaz dissous dans le pétrole et le gaz non associé au

pétrole.

On entend par gaz commercial, un gaz naturel duquel les
liquides et éventuellement des gaz qui ne sont pas des
hydrocarbures ont été extraits, en vue de le rendre propre à la
consommation suivant des spécifications convenues entre le vendeur
et l'acheteur du gaz commercial et conformément à la
réglementation en vigueur.

2% Si du gaz naturel est découvert ou produit suite à des

opérations pétrolières, le Titulaire peut:

a. utiliser ledit gaz naturel comme carburant pour ses
Opérations pétrolières et/ou

b. injecter ledit gaz dans des réservoirs pour maintenir Ja

pression et/ou

Lo utiliser ledit gaz pour toute autre opération sur le
chanp pétrolier en accord avec les règles de prudence en vigueur
sur les champs pétroliers.

24 Au cas où la quantité de gaz naturel découvert ou produit,
suite aux opérations pétrolières, excéderait les besoins du
Titulaire en ce qui concerne (a), (b), et (c) ci-dessus, le
Titulaire devra satisfaire les besoins du marché local et ensuite
pourra l'exporter soit en état, soit après transformation en

produits dérivés.

Le gaz naturel d'origine nationale bénéficie sur le marché
local d'un accès prioritaire.

re

ÿ
GA

”

105

Toute production de g2z naturel provenant d'un gisement
national est assurée de son écoulenent sur le marché local dans
toute la mesure où la éemande intérieure le permet.

Tout accroissement de la éexande intérieure pouvant être
économiquement satisfait à partir de gaz naturel est réservé par
ordre de priorité aux sources suivantes:

- production des titulaires déjà établis et liés avec
l'AUTORITE CONCEDANTE par un programme et des engagements
réciproques de production/écoulement.

- : production des nouveaux gisements. Pour la détermination
de la priorité d'accès au marché local, la date de notification
ferme de l'évaluation de la découverte prévue par l'Article 18 du
présent Cahier €@es Charges, fait foi, dans la lirite des quantités
ainsi notifiées.

En cas de découvertes simultanées, les débouchés
disponibles sont partagés entre les requérants au prorata des
réserves récupérables telles que notifiées à 1'AUTORITE
CONCEDANTE, sauf désistement de l'un des deux requérants au profit
de l'autre. Le Titulaire qui s'est désisté bénéficie de nouveau
d'un tour de faveur sur tout nouveau requérant.

_ Au cas où une étude de rarché effectuée par le Titulaire
révélerait que la fourniture d'excédent de gaz à un marché local
ou d'exportation n'est pas rentable, le Titulaire en inforrera
l'AUTORITE CONCEDANTE et proposera ce gaz à l'AUTORITE CONCEDANTE

au point de production ou dans la proximité in

édiate du point de
production à un prix assurant à chacun des Co-Titulaires une marge
bénéficiaire raisonnable.

- Dans les quatre-vingt-dix (90) jours qui suivent ladite
notification, 1'AUTORITE CONCEDANTE fera savoir au Titulaire si
elle a l'intention ou non d'acheter l'excédent de gaz. Au cas et
dans la mesure où 1'AUTORITE CCNCEDANTE n'accepterait pas
d'acheter le gaz au prix propcsé, elle donnera au Titulaire
l'autorisation de le brûler.

CE”
De PURES

Toutefois, si l'AUTORITE CONCEDANTE notifie au Titulaire
son intention de récupérer ce gaz, à ses frais et risques, Je
Titulaire sera tenu de lui livrer gratuitement ledit gaz.

4. En cas d'accord entre l'AUTORITE CONCEDANTE et le Titulaire
pour le développerent d'une découverte destinée totalement où enr
partie au marché local, un contrat de fourniture est conclu, sous
l'égide de l'AUTORITE CCNCEDANTE entre le Titulaire et l'organisme
chargé de la distribution äu gaz en Tunisie désigné par l'AUTORITE
CONCEDANTE.

Le paiement des livraisons de gaz au marché local sera fait
en Dinars Tunisiens et en devises dans des proportions qui seront
fixées dans les contrats d'achat et ce vente conclus entre le
Titulaire et l'organisre chargé de la distribution du gaz en

Tunisie.

Pour les besoins du marché local, l'AUTORITE CONCEDANTE
garantit au Titulaire l'écoulement du gaz commercial à un prix
équivalent à quatre vingt cinq pour cent (85%) du prix
international d'exportation FOB dans les ports méditerranéens
relatif au fuel oil à haute teneur en soufre de la qualité
combustible. Ledit prix est déterminé à pouvoir calorifique égal,
pour un gaz commercial rendu au point d'entrée du réseau principal
de transport du gaz. En cas de cession du gaz en un point de
livraison en aront, le prix de cession est ajusté en conséquence.

La garantie de prix est valable pour l'utilisation du gaz en
tant que corbustible. Pour son utilisation corre matière première,
le prix est défini d'un cornun accord entre l'AUTORITE CONCEDANTE
et le Titulaire de manière à assurer à ce dernier une juste
rémunération tout en respectant les contraintes économiques
propres à l'industrie utilisatrice. Le Titulaire peut demander à
l'AUTORITE CONCEDANTE la fixation de ce prix préalablement à

l'appréciation et au développerent de la découverte.

Se Le Titulaire a la libre disposition de la part du gaz
naturel qui lui revient après satisfaction des besoins mentionnés
au paragraphe 1 et du marché local, notamment en vue de
l'exportation en, l'état ou après transformation en produits

ÿ |
107

dérivés. Le Titulaire peut entreprendre un projet d'exportation
isolé relatif à un gisement de gaz, regrouper dans un projet
intégré l'ensemble de ses gisenents de gaz destinés à
l'exportation, ou bien se regrouper avec d'autres titulaires pour
entreprendre un projet commun d'exportation de gaz.

Sous réserve de la compatibilité des gaz, l'AUTORITE
CONCEDANTE s'engage à ouvrir au Titulaire l'accès de toute
infrastructure de transport ou de traiterent de gaz propriété ce
l'Etat Tunisien ou d'une entreprise publique tunisienne en contre
partie d'une rémunération raisonnable lorsque ces ouvrages
comportent une capacité disponible ou lorsqu'une extension de la
capacité desdits ouvrages peut être réalisée au moyen de
modifications ou de renforcements mineurs.

L'AUTORITE CONCEDANTE s'efforce, à l'occasion de l'octroi des
autorisations pour la construction, l'exploitation ou le
développement d'ouvrages pour le transport ou le traitement ée
gaz, de favoriser la réalisation d'ouvrages communs et l'accès du
Titulaire pour l'exportation de son gaz à des ouvrages réalisés
avant la mise en production de sa Concession et ce à des
conditions raisonnables.

Le Titulaire disposant d'un ouvrage existant ou postulant
pour la réalisation d'un nouveau, ne peut refuser l'accès à son
ouvrage, d'un ou plusieurs autres titulaires désignés par
l'AUTORITE CONCEDANTE. Le Titulaire peut dans ce cas cpter soit
pour une association des nouveaux venus au projet et une
participation aux dépenses d'investissesent et d'exploitation,

soit pour une rémunération de sa prestation couvrant ses dépenses

et une marge raisonnable fixée, si besoin est, sur arbitrage de
1'AUTORITE CONCEDANTE.

6: Le Titulaire a le droit d'extraire les produits dérivés du
gaz où associés au gaz tels que la gazoline et le gaz de pétrole
liquéfié, laquelle extraction doit être toutefois compatible avec
les exigences légitimes de l'acheteur du gaz en matière de
continuité de la fourniture et des spécifications du gaz

H x

commercial.
108

La gazoline est considérée comme un hydrocarbure liquide et
peut être mélangée au pétrole brut, sauf interdiction motivée de
l'AUTORITE CONCEDANTE. =

Le gaz de pétrole liquéfié "GPL" sera considéré come
hydrocarbure liquide et peut être écoulé sur le marché local. Le
prix de cession du GPL rendu au port Tunisien le plus proche est
égal au .prix international pratiqué en Méditerranée pour
exportation F.O0.B. En cas de livraison en amont, le prix de
cession est ajusté en conséquence.

Le AU cas où le Titulaire ne prévoit pas dans son plan de
dévelôppement visé à l'Article 14 du présent Cahier des Charges,
la valorisation du gaz associé et du gaz dissous, l'AUTORITE
CONCEDANTE peut demander au Titulaire de lui céder gratuitement ce
gaz, à la sortie de la station de séparation et du traitement des
hyèrocarbures, sans investissement supplénentaire pour le
Titulaire. L'AUTORITE CONCEDANTE peut demander au Titulaire de
prévoir dans ses installations certains équiperents pour lui
permettre la récupération du gaz, les coûts et dépenses
correspondants sont à la charge de l'AUTORITE CONCEDANTE.

Si le Titulaire a prévu dans son plan de développement, tel
qe visé à l'Article 14 du présent Cahier des (Charges, la
valorisation du gaz associé et du gaz dissous et que hormis le cas
de force majeure et contrairerent au calendrier de réalisation
prévu à l'Article 14 du présent Cahier des Charges les travaux
correspondants n'avaient pas été comzencés dans un délai de deux
ans à compter de la date prévue dans ledit calendrier ce
réalisation, 1l'AUTORITE CONCEDANTE peut demander au Titulaire de
lui céder gratuitement ce gaz. Les éventuels eménagements à
appôrter aux installations du Titulaire sont à la charge de
l'AUTORITE CONCEDANTE.

8. Le Titulaire pourra à tout morent renoncer aux obligations
mises à sa charge par le paragraphe 4 du présent article et ce
conformément aux dispositions de l'Article 18.5.

ET
|

109

ARTICLE QUATRE VINGT: Prix de vente des hydrocarbures bruts

liquides

En tout état de cause, le Co-Titulaire sera tenu à un prix de
vente pour les hydrocarbures liquides bruts extraits par lui, qui
ne sera pas inférieur au "prix de vente normal" défini ci-après,
tout en lui permettant de trouver un débouché pour la totalité de

sa production.

Le “prix de vente normal" d'un hydrocarbure liquide brut au
sens du présent Cahier des Charges sera celui qui, compte tenu des
autres facteurs entrant en ligne de compte tels que les assurances
et le fret, donnera, sur les marchés qui constituent un débouché
normal pour la production tunisienne, un prix comparable à celui
obtenu à partir des bruts d'autres provenances et de qualité
comparables concourant également au ravitaillement normal des

mêmes marchés.

Les cours pris pour ce dernier mode de calcul seront les cours
mondiaux normalenent pratiqués dans les transactions commerciales
régulières, à l'exclusion des:

- ventes directes ou indirectes par l'entremise de courtiers
du vendeur à une compagnie affiliée;

- échanges de pétrole, transaction par troc ou impliquant des
restrictions, ventes forcées et en général toute vente de pétrole
motivée entièrerent ou en partie par des considérations autres que

celles prévalant normalement dans une vente libre de pétrole;

— ventes résultant d'accord entre gouvernements ou entre

gouvernements et sociétés étatiques.

Aer
|
|
|
|

TITRE VIII

DISPOSITIONS DIVERSES

ARTICLE QUATRE VINGT ET UN: Election de domicile

Le Co-Titulaire est tenu de faire élection de domicile en
Tunisie.

Faute par lui d'avoir un domicile connu en Tunisie, les
notifications seront valablement faites au siège du Gouvernorat de
Tunis.

ARTICLE QUATRE VINGT DEUX: Hygiène publique

Le Titulaire est tenu de se soumettre à toutes les mesures
d'hygiène édictées par la législation et la réglementation en
vigueur en Tunisie.

Notamment, il devra assujettir ses chantiers à la surveillance
permanente des agents et des médecins des Services de la Santé
Publique, et y appliquer toutes les mesures de protection qui lui
seraient prescrites contre les épidéaies.

ARTICLE QUATRE VINGT TROIS: Législation du travail

Le Titulaire est tenu de se soumettre à toutes les
prescriptions de la législation et de la réglementation en vigueur
en Tunisie en ce qui concerne le travail et la prévoyance sociale.

ARTICLE QUATRE VINGT QUATRE: Nationalité &du personnel

Le personnel sera dans la mesure du possible recruté parmi les
ressortissants de la République Tunisienne; toutefois, Je
Titulaire pourra employer des ressortissants de tous autres pays
dans la mesure où il ne trouverait pas parmi les ressortissants de

For
PES À

ie

mn

n

21

la Répubiique Tunisienne du personnel ayant l'expérience et les
qualifications nécessaires.

ARTICLE QUATRE VINGT CINQ: Formation de techniciens en matière

de recherche d'hydrocarbures

Le Titulaire s'engage à faciliter, dans la plus large mesure

compatible avec la bonne marche de ses travaux, la formation en

Tunisie du personnel technique et de main-d'oeuvre spécialisée en
matière d'activités pétrolières.

À cette fin, et dans des conditions qui seront fixées d'un

commun accord entre le Titulaire et l'AUTORITE CONCEDANTE,
Titulaire organisera,

le
chaque fois que ses travaux d'exploitation
des cours et stages dans des centres de
formation professionnelle correspondant

le rendront possible,

aux diverses techniques
qu'il mettra en oeuvre sur ses chantiers.

ARTICLE QUATRE VINGT SIX: Admission et circulation du

personnel étranger

Sauf restrictions qui seraient nécessaires du point de vue ce
la Sécurité du Territoire ou de la Défense Nationale, compte tenu
de l'engagement qui fait l'objet de l'Article 85 ci-dessus, et
dans le cadre de la réglementation applicable aux travailleurs
étrangers, l'AUTORITE CONCEDANTE facilitera
Tunisie,

l'admission en
et la libre circulation sur le territoire tunisien du
personnel et de la main-d'oeuvre qualifiée de
étrangère dont

nationalité
il pourrait avoir besoin pour la bonne marche de

ses travaux, et qu'il aurait recruté en toute considération des

dispositions de l'Article 84.

Fire
ISSU. 2 MERNR NS

gt

11:

ARTICLE QUATRE VINGT SEPT: Recours aux offices publics da

placement

Le Titulaire sera tenu de s'adresser aux bureaux de placement
et aux autorités locales pour l'embauche de la main d'oeuvre non
spécialisée ou de la main-d'oeuvre qualifiée susceptible d'être
recrutée en Tunisie.

11 sera tenu d'admettre des candidatures qualifiées présentées
par.lesdits bureaux, ou lesdites autorités locales dans la limite
ci-après de l'effectif total embauché par lui:

_- Cadres: trente pour cent (30%) au moins;
: Ouvriers spécialisés: soixante pour cent (60%) au moins;
- Manceuvres: cent pour cent (100%).

ARTICLE QUATRE VINGT HUIT: Matériel et entreprises

Le Titulaire devra utiliser, dans la plus large mesure

compatible avec la bonne marche de ses travaux, et pour autant que
les prix, qualités et délais de livraison demeureront comparables:

- du matériel, ou des matériaux produits en Tunisie;

les services d'entreprises ou soùs-traitants de natioralité
tunisienne. Æ

ARTICLE QUATRE VINGT NEUF: Représentant agréé du Titulaire

Dans chaque centre d'opérations important, et au moins dans

chaque Gouvernorat intéressé, le Titulaire devra désigner un
représentant de nationalité tunisienne agréé par l'AUTORITE

CONCEDANTE. :

Ce représentant sera habilité à recevoir toute notification qui
serait faite au nom de Jl'AUTORITE CONCEDANTE, par les agents du

ww
Ministre de l'Economie Nationale, ou par les autorités locales et
concernant le centre d'opérations dont il est chargé.

Ii sera habilité à prendre les mesures d'exécution qui seraient
de sa compétence, suivant une consigne préalablenent concertée
entre l'AUTORITE CONCEDANTE et le Titulaire.

ARTICLE QUATRE VINGT DIX: Défense Nationale et Sécurité du

Territoire

Le Titulaire sera tenu de se soumettre aux mesures générales
prises par les autorités civiles ou militaires et pour des raisons
concernant la Défense Nationale ou la Sécurité du Territoire de la
République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre
l'application de certaines clauses du présent Cahier des Charges
et de la Convention à laquelle celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent au Titulaire
le présent Cahier des Charges et la Convention à laquelle celui-ci
est annexé, subsisteront et ne seront pas modifiés quant au fond.

Le Titulaire ne pourra soulever d'autres recours en indemnité à
l'occasion des décisions visées ci-dessus, que ceux qui seront
ouverts par la législation en vigueur à toute entreprise
tunisienne susceptible d'être frappée par une mesure analogue.

“ARTICLE QUATRE VINGT ET ONZE: Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du
présent Cahier des Charges, s'il justifie que le manquement
auxdites obligations est notivé par un cas de force rajeure.

Sont en particulier réputés cas de force majeure, les retards
qui résulteraient de l'application de la législation tunisienne
sur les eaux du domaine public. De teis retards n'ouvriront au
Titulaire aucun droit à ingemnité. Toutefois, ils pourront lui

M La

is
11é

ouvrir droit à prolongation de la validité du Permis ou des
concessions sur lesquels ils se seraient manifestés, égale à la
durée des retards. 3

Les obligations du Titulaire, autres que celles d'effectuer des
paiements prévus par les dispositions de la présente Convention et
Cahier des Charges y annexé seront suspendues pendant le temps
durant lequel le Titulaire sera partiellement ou totalement
empêché de les exécuter ou entravé dans son action par un cas de
force majeure.

ARTICLE QUATRE VINGT DOUZE: Dispositions particulières

de Délimitation des périmètres élémentaires

11 est convenu expressément que les périmètres élémentaires,
tels qu'ils résultent de la définition du tableau annexé au Décret
du ler Janvier 1953 sur les Mines et visé par l'Article 37 de ce
dernier, seront considérés comme correspondant à une superficie de
quatre cents hectares (400), notamment pour l'application des
Articles 5, 6, et 20 du présent Cahier des Charges, relatifs aux
réductions de surface automatique, pénales ou volontaires.

2. Délai de mise en dereure en cas de déchéance

Le délai de la mise en dexeure du Titvlaire en application de
l'Article 77, paragraphe 2, ci-dessus, pour régulariser sa
situation, et qui ne pourra être inférieur à six (6) mois, devra
tenir compte du t

ps raisonnablenent nécessaire, eu égard aux
circonstances, pour accorplir les actes prévus.

3 Transport à l'exportation

Pour le transport à l'exportation des r

réraux du second groupe
et produits dérivés, le Titulaire vourra utiliser à sa discrétion
tous navires pétroliers, péniches, pontons de chargerent et de
déchargement et autres systèmes de chargenent ou de déchargement
de son choix, qu'ils lui appartiennent ou qu'ils appartiennent à

des tiers, étant ne que si la République Tunisienne
A
/ N
…d#t

115

met à la disposition du Titulaire des navires pétroliers ou des
péniches qui lui appartiennent ou qui appartiennent à une société
à participation majoritaire de l'Etat, qui fonctionnent sous son
contrôle direct et qui soient en état convenable, je
pourra être requis de les utiliser, à

Tituiaire
condition qu'une telle
utilisation n'en soit pas plus onéreuse pour le Titulaire que
l'utilisation de ses propres navires ou péniches ou de ceux de
tiers transporteurs maritimes qualifiés et étant entendu également
que si le Titulaire a recours à des tiers transporteurs maritimes
il devra, à conditions et à prix comparables, donner la préférence
à des navires battant pavillon tunisien.

4. Communication de docunents en vue de contrôle

Le Titulaire aura l'obligation de mettre à la disposition de
1'AUTORITE CONCEDANTE tous docurents utiles pour la mise en oeuvre
du contrôle par l'Etat et notarnrent par les contrôleurs techniques
et financiers, des obligations souscrites par le Titulaire dans le

présent Cahier des Charges et dans la Convention à laquelle il est
annexé,

5. Les dispositions des Décrets du 13 Décerbre 1948 et ler Janvier

1953 sur les Mines, qu'il y soit fait spécifiquement ou non

le Cahier des Charges, ne
s'appliqueront pas au Titulaire ou à ses opérations en vertu des
présentes, dans la resure où lesdites
contradictoires ou

référence dans la Convention cu

dispositions seraient
incorpatibles avec les dispositions ce cette
Convention ou de ce Cahier des Charges.

ARTICLE QUATRE VINGT TREIZE: Droit de timbre et d'enregistrement

Le présent Cahier des Charges est exonéré des droits de timbre.
11 sera enregistré au droit fixe aux frais du Titulaire.

ARTICLE QUATRE VINGT QUATORZE: Impression des textes

Le Titulaire devra remettre à l'AUTORITE CONCEDANTE et quatre
(4) -mois au plus tard après la publication du texte approuvant la

M ay
11:

Convention, cinquante (50) exemplaires imprimés de ladite
Convention, du Cahier des Charges et des pièces y annexées.

L'AUTORITE CONCEDANTE se réserve le droit de demander au

Titulaire de lui fournir d'autres exemplaires en supplément.

Il en sera de même pour tous les avenants et actes additionnels
qui interviendraient ultérieurement et se référant à la présente
Convention et au présent Cahier des Charges.

Fait à Tunis en six exemplaires

originaux, le 12 Décembre 1991

Pour l'ETAT TUNISIEN
Sadok aps
L

=: Ministre de l'Economie Nationale

Pour L'ENTREPRISE TUNISIENNE Pour MAXUS TUNISIA INC.

D'ACTIVITES PETROLIERES

Je
Honey F4 nie à

Abdewaheb KESRAOUI Harvey R KLINGENSMITH

Président Directeur Général Vice Présiéent

DRE us
GER ul

vaupél 22 {R
l - 2 2 Le Rogrvort

+ s—,

ANNEXE E

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES APPLICABLE

A MAXUS

PERMIS DJEBEL OUST

En application des dispositions de la Convention (et notamment
de son Article 7 paragraphe 9 conclue ce jour entre l'Etat
Tunisien d'une part, et l'Entreprise Tunisienne d'Activités
Pétrolières et MAXUS TUNISIA INC., d'autre part et des textes y
annexés, les opérations de change relatives aux activités de
recherche et d'exploitation d'hydrocarbures de MAXUS TUNISIA INC.
ci-après dénommée Co-Titulaire seront régies par les dispositions

suivantes:

MAXUS sera assujettie à la réglementation des changes

tunisienne.
Dans ce cadre:

Le Co-Titulaire est autorisé à payer en devises étrangères,
directement sur ses propres disponibilités se trouvant à
l'extérieur de la Tunisie, toutes dépenses d'exploration, de
développement et d'exploitation sous réserve des dispositions

suivantes:

= le Co-Titulaire s'engage à payer intégralement en Dinars en
+

Tunisie les entreprises résidentes en Tunisie;

= il pourra payer en devises étrangères, les entreprises

étrangères non résidentes en isie, spécialisées dans la
recherche, le développement et l'exploitation des hydrocarbures
pour les besoins des contrats conclus dans le cadre de la présente
Convention. Dans ie cas où ces entreprises seraient intégralement
payées à l'étranger, elles doivent s'engager à rapatrier en

Tunisie les sommes nécessaires à leurs dépenses locales.

Hd
1)

Le Co-Titulaire s'engage à rapatrier en Tunisie durant les
phases d'exploration et de développement les devises nécessaires
afin de faire face à ses dépenses en Dinars.

Pendant la phase d'exploitation, le Co-Titulaire est tenu de
rapatrier chaque mois en Tunisie, à partir des fonds provenant des
ventes à l'exportation, une somme égale au montant dû à l'Etat
Tunisien et aux dépenses locales courantes, s'il ne possède pas
les fonds nécessaires et disponibles en Tunisie.

Le Co-Titulaire est tenu conforrénent à l'Article 19 du
Décret du 15 Août 1946 de souscrire en Tunisie les polices
d'assurances relatives à son activité en Tunisie.

11 pourra librement encaisser, disposer et réexporter en
devises étrangères sa quote part des paiements de compagnies

d'assurance obtenues en compensation de sinistre sous Îles
conditions suivantes :

— Si les installations endommagées sont réparées ou
remplacées, les montants dépensés à ce titre seront remboursés en
devises étrangères et/ou en Dinars Tunisiens, conforménent aux
dépenses réellement engagées.

— Si les installations endommagées n'ont été ni réparées ni
remplacées les remtourserents s'effect:eront dans les mêres

monnaies que celles des ir-estisserents initiaux et dans les mêmes
proportions.

- Les indemnités d'assurances reçues en conpenrsation de
paiements ou d'investisserents réalisés en Dinars Tunisiens seront
effectuées en Dinars Tunisiens. Le produit de ces indemnités
pourra être affecté pour la couverture des dépenses locales,

En ce qui concerne le salaire payé aux personnes de
nationalité étrangère qui sont employées par le Co-Titulaire en
Tunisie, une partie raisonnable de ce salaire sera payée en Dinars
en Tunisie et le solde, auquel s'ajouteront les charges pour
avantages sociaux, qui sont payables par ces personnes dans le

P à rX
ABS

119

pays où elles ont leur domicile, pourra être payé hors de la
Tunisie en devises étrangères.

Les personnes de nationalité étrangère employées par des
sous-entrepreneurs du Co-Titulaire pour une période n'excédant pas
six (6) mois, pourront être payées hors de Tunisie en devises
étrangères dans le cas où leurs frais de séjour en Tunisie sont

pris en charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du
même traitement que celui accordé aux employés du Titulaire en
vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers du Co-
Titulaire et de ses sous-entrepreneurs qui sont employés en
Tunisie seront soumis à l'imposition sur le revenu en Tunisie
conformément à la législation en vigueur.

Le Co-Titulaire ne pourra recourir à aucune forme de
financement provenant des banques résidentes en Tunisie, sauf pour
les cas de découverts de courte durée dus à des retards dans les
opérations de conversion en Dinars des devises disponibles en
Tunisie.

Le Co-Titulaire est autorisé à utiliser le produit des ventes
de gaz provenant d'une Concession développée pour les besoins du
marché local, pour le règlement des dépenses de développerent et

d'exploitation de cette Concession, conforréxrent à la procédure
des'changes applicable aux exportateurs agréés dans le cadre de la
Loi n° 87-51 du 2 Août 1987 portant code des investissenents

industriels.

4 Des réajustements sont effectués en fonction des situations

ou balances faisant ressortir les disponibilités en Dinars en
Tunisie du Co-Titulaire et le solée créditeur est transféré:
lesdits réajustements sont effectués tous les quatre (4) mois pour
les concessions portant principalement sur l'exploitation de gaz
pour les besoins du marché local et tous les six (6) mois pour les

autres concessions.

WP \w
sr 10

Gé le Co-Titulaire demandera en premier lieu le transfert des
soldes créditeurs en Dinars. Si le transfert n'est pas effectué
dans le mois qui suit la demande, à la suite d'un avis motivé
contraire de la Banque Centrale de Tunisie concernant telle ou
telle partie du solde créditeur en Dinars du Co-Titulaire, seul le
montant contesté ne pourra faire l'objet de transfert ou de
retenues sur les rapatriements subséquents. Le montant contesté
sera alors soumis dans le mois qui suit l'avis motivé de la
B.C.T., à une commission de conciliation composée de trois (3)
membres, le premier représentant la Banque Centrale de Tunisie, le
second représentant le Co-Titulaire et le troisième nommé par les
deux Parties et qui devra être d'une nationalité différente de
celle des deux Parties.

L'avis de la commission liera les parties et devra être
formulé dans les quatres (4) mois qui suivent l'avis motivé par la
Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la
présente convention et tous les avenants et actes additionnels qui
interviendraient ultérieurement.

I1 est entendu que l'ETAP restera soumise durant toutes les

phases visées ci-dessus à ia réglementation des changes en vigueur
en Tunisie.

l!
Foi
OPERATEUR : HAXUS

SUPERFICIE : 4260 Km’ P.E = 1065

COORDONNEES MINIERS DU PERMIS :

F) 30? 829 16) 354 - 786
2): 346 — 824 17) 354 7784
3) 346 - 820 28).,356 — 784
4) 342 - 820 19) 356 = 782
SG} 3487 1016 20) 958, 7 7862
6) 344 - 816 24} 358 = 100
7) 344 - 808 22) -360 = 709:
8) 348 - 808 29) 93601710
9) 348 - 804 24) 340 - 764
10)352 - 804 25) 390. 79#
11)9354 = "402 26) 314 — 704
12)356 - 802 21) 9187728
13)3560 = 792 28) 302.7 728

14)357 > 292
25)352- 786
S9S01 "14 MAO9Zp:oroysadns |--+
SNXVN :
LSNO 71383rq : siwied4 a

NOILISQgd ,34 NvVTd

JR er À Æ& av13[ 7

